        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 1 of 69



 1   ALEXIS A. AMEZCUA (CA SBN 247507)
     AAmezcua@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522

 5   Attorneys for Defendant
     APPLE INC.
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM RUTTER, JACQUELINE TABAS,                        Case No.
     NATASHA GARAMANI, CONNIE TABAS,
12   TRISTAN YOUNG, KASRA ELIASIEH,                           DEFENDANT APPLE INC.’S
     ROBERT BARKER, AND CINDY RUTTER, on                      NOTICE OF REMOVAL
13   behalf of themselves and all
     others similarly situated,
14
                            Plaintiffs,                       [Removed from the Superior Court of
15                                                            the State of California, Santa Clara
            v.                                                County, Case No. 21CV380480]
16
     APPLE INC., and DOES 1-10,
17
                            Defendants.
18
19                              Defendant Apple Inc.’s Notice of Removal
20          Defendant Apple Inc. (“Apple”), pursuant to 28 U.S.C. § 1441, removes to this Court the

21   state action described below, which is within the original jurisdiction of this Court and properly

22   removed under 28 U.S.C. §§ 1332, 1441, 1446, and 1453. Pursuant to 28 U.S.C. § 1446(d),

23   copies of this Notice of Removal are being served upon counsel for Plaintiffs William Rutter,

24   Jacqueline Tabas, Natasha Garamani, Connie Tabas, Tristan Young, Kasra Eliasieh, Robert

25   Barker, and Cindy Rutter (collectively, “Plaintiffs”) and filed with the Clerk of the California

26   Superior Court for the County of Santa Clara, as an exhibit to a Notice to State Court of Removal

27   to Federal Court. A copy of the Notice being filed in state court is attached hereto (without

28   exhibits) as Exhibit A.

     DEFENDANT APPLE INC.’S NOTICE OF REMOVAL
                                                                                                          1
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 2 of 69



 1                  PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

 2          1.      On April 21, 2021, Plaintiffs filed a purported class action captioned Rutter, et al.

 3   v. Apple Inc., et al., Case No. 21CV380480, against Apple in the California Superior Court for the

 4   County of Santa Clara (“State Court Action”).

 5          2.      Apple was served with the State Court Action Summons and Complaint on April

 6   28, 2021. This notice is filed within 30 days after the receipt by Apple of said Summons and

 7   Complaint and is therefore timely pursuant 28 U.S.C. § 1446(b). Pursuant to 28 U.S.C.

 8   § 1446(a), true and correct copies of all process, pleadings, and orders served upon Apple in the

 9   State Court Action are attached to this Notice as Exhibit B.

10          3.      The California Superior Court for the County of Santa Clara is located within the

11   Northern District of California. 28 U.S.C. § 84(a). This Notice of Removal is therefore properly

12   filed in this Court pursuant to 28 U.S.C. § 1441(a).

13                                      NO JOINDER NECESSARY

14          4.      Because there are no other defendants in this action, no consent to removal is

15   necessary.

16                               ALLEGATIONS OF THE COMPLAINT

17          5.      This Complaint alleges a putative class action against Apple on behalf of all U.S.

18   consumers who subscribed to Apple’s iCloud storage service within the last four years. (Compl.

19   ¶ 199.) Plaintiffs allege that Apple engages in deceptive business practices related to its iCloud

20   storage service. Specifically, Plaintiffs allege that Apple fails to properly disclose to its

21   customers the service offerings or the fee structure of its iCloud storage service. (Id. ¶¶ 30-32.)

22   Plaintiffs also allege that Apple’s iCloud storage service fee structure violates California’s

23   Automatic Renewal Law and California’s Unfair Competition Law. (Id. ¶¶ 34, 55-96.)

24          6.      Plaintiffs seek to represent the following class of individuals:

25          All U.S. consumers who have subscribed to the iCloud service, from 4 years prior to the

26   filing of this complaint to the present.

27   (Compl. ¶ 199.)

28

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                            2
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 3 of 69



 1          7.       Plaintiffs also seek to represent the following sub-classes of individuals, which are

 2   defined in the Complaint as:

 3      A. All U.S. consumers who have subscribed to the iCloud service and never exceeded the

 4          5GB level, from 4 years prior to the filing of this complaint to the present.

 5      B. All U.S. consumers who have subscribed to the iCloud service and exceeded the 5GB

 6          level, paying for iCloud service, from 4 years prior to the filing of this complaint to the

 7          present.

 8      C. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple’s

 9          representations, whether

10                1. Before product purchase;

11                2. At the time of product activation; or

12                3. When free storage almost exhausted,

13          that iCloud’s free service would be all they would likely need/a reasonable person would,

14          who subsequently learned that they would need to pay.

15      D. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple’s

16          failure to mention the incipient cost of iCloud and subsequently learned of it, when free

17          storage almost exhausted but either:

18                1. were dissuaded from adjusting downward because they:

19                   a) did not know the cancellation policy; or

20                   b) knew that cancellation meant no pro rata refund; or

21                   c) did not remember Apple ID; or

22                   d) did not know how to cancel; or

23                   e) did know how to cancel but feared losing data; or

24                2. tried to adjust downward but could not do so; or

25                3. succeeded in adjusting downward:

26                   a) but lost data; or

27                   b) but did not receive a pro rata refund.

28      E. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple’s

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                          3
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 4 of 69



 1          representations that iCloud’s storage and pricing can be adjusted up or down in

 2          accordance with their storage needs, who subsequently found those representations to be

 3          untrue:

 4          1. in that they have been dissuaded from adjusting downward b/c they:

 5                    a) did not know the cancellation policy; or

 6                    b) knew that cancellation meant no pro rata refund; or

 7                    c) did not remember Apple ID; or

 8                    d) did not know how to cancel; or

 9                    e) did know how to cancel but feared losing data; or

10          2. in that they tried to adjust downward but could not do so; or

11          3. in that they succeeded in adjusting downward:

12                    a) but lost data; or

13                    b) but did not receive a pro rata refund.

14      F. Other subclasses include:

15          1. Those aged 65 or older;

16          2. Those who obtained iCloud through the purchase of particular products (e.g., iPhone,

17          iMac);

18          3. Those who made in-store or online purchase of products;

19          4. California residents; and

20          5. Those presently (or at the time) grouped by applicable monthly charges

21          ($0.99/$2.99/$9.99/other) or annual charges.

22   (Compl. ¶¶ 200(A)-(F).)

23          8.        The Complaint seeks, inter alia, damages, restitution, contract rescission,

24   injunctive relief, attorney’s fees, and costs. (Compl., Demand for Relief.)

25          9.        Apple disputes Plaintiffs’ allegations and that any class should be certified.

26   Plaintiffs’ Complaint lacks merit, and Apple denies that the Plaintiffs or the putative class

27   members have been harmed in any way.

28

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                       4
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 5 of 69



 1                                        BASIS FOR REMOVAL

 2          10.     This action is within the original jurisdiction of this Court, and removal is

 3   therefore proper under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(2),

 4   which grants district courts original jurisdiction over class actions in which the amount in

 5   controversy exceeds $5,000,000 and any member of the class of plaintiffs is a citizen of a State

 6   different from any defendant. As set forth below, this action satisfies each of the requirements of

 7   § 1332(d)(2) for original jurisdiction under CAFA. See Coleman v. Estes Express Lines, Inc., 631

 8   F.3d 1010, 1016 (9th Cir. 2011) (citing Lowdermilk v. U.S. Bank, N.A., 479 F.3d 994, 1000-01

 9   (9th Cir. 2007).

10          11.     Covered Class Action. This action meets the CAFA definition of a class action,

11   which is “any civil action filed under [R]ule 23 of the Federal Rules of Civil Procedure or similar

12   State statute or rule of judicial procedure.” 28 U.S.C. §§ 1332(d)(1)(B), 1453(a) & (b). (Compl.

13   ¶¶ 199-204.)

14          12.     Class Action Consisting of More than 100 Members. The Complaint alleges that,

15   as of 2018, Apple’s iCloud storage service had “850 million [] users, 170 million of whom were

16   paying customers” (Compl. ¶ 8), and that “[t]here are so many potential class members that

17   individual joinder of class members is impractical.” (Id. ¶ 201.) Thus, while Apple disputes that

18   there is any merit to Plaintiffs’ allegations or putative class claims, according to the allegations of

19   the Complaint, the aggregate number of putative class members is greater than 100 persons for

20   the purposes of 28 U.S.C. § 1332(d)(5)(B).

21          13.     Diversity. The required diversity of citizenship under CAFA is satisfied because

22   “any member of a class of plaintiffs is a citizen of a State different from any defendant.” 28

23   U.S.C. § 1332(d)(2)(A). Plaintiffs purport to represent a putative nationwide class of all U.S.

24   consumers who subscribed to Apple’s iCloud service within the last four years. (Compl. ¶ 199.)

25   Plaintiffs allege that Apple is a “California corporation headquartered in Cupertino,” California.

26   (Id. ¶ 1.) Thus, according to the allegations of the Complaint, the diversity requirements of

27   CAFA are satisfied. 28 U.S.C. § 1332(d)(2)(A).

28

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                           5
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 6 of 69



 1          14.     Amount in Controversy. Under CAFA, the claims of the individual class members

 2   are aggregated to determine if the amount in controversy exceeds the required “sum or value of

 3   $5,000,000, exclusive of interest and costs.” 28 U.S.C. §§ 1332(d)(2), (d)(6). Plaintiffs seek

 4   damages, restitution, injunctive relief, punitive damages, and attorney’s fees. (Compl. ¶ 208.)

 5   Without conceding any merit to the Complaint’s damages allegations or causes of action, the

 6   amount in controversy here satisfies CAFA’s jurisdictional threshold.

 7          15.     Amount in Controversy – Compensatory Damages. The amount in controversy

 8   with respect to compensatory damages alone exceeds $5,000,000. Plaintiffs repeatedly assert

 9   under each cause of action that they and the putative class members “lost money as a result of

10   Apple’s unfair competition,” stemming from Apple’s iCloud storage service fee structure.

11   (Compl. ¶¶ 51, 64, 71, 78, 93, 108, 126, 140, 152, 163, 174, 186, 195.) Plaintiffs further allege

12   that, as of 2018, 170 million users paid for Apple’s iCloud storage service, with the average

13   revenue per user falling between $2-3. (Id. ¶ 8.) Plaintiffs seek a return of all such funds. (Id. ¶

14   13.) Based on these figures, the annual revenue Plaintiffs allege Apple receives from its iCloud

15   storage service far exceeds $5,000,000. (Id.) While Apple disputes that it is liable to Plaintiffs or

16   any putative class member, and does not concede any merit to the figures in the Complaint, for

17   purposes of satisfying the jurisdictional prerequisites of CAFA, the matter in controversy exceeds

18   $5,000,000.

19          16.     Amount in Controversy – Punitive Damages. The Complaint also seeks punitive

20   damages. (Compl., Demand for Relief.) Punitive damages are considered part of the amount in

21   controversy. See Sanchez v. Wal-Mart Stores, Inc., No. S-06-cv-2573 DFL KJM, 2007 U.S. Dist.

22   LEXIS 33746, at *5-6 (E.D. Cal. May 8, 2007) (including punitive damages for amount in

23   controversy under CAFA); Alexander v. FedEx Ground Package Sys., Inc., No C 05-0038 MHP,

24   2005 U.S. Dist. LEXIS 5129, at *15 (N.D. Cal. Mar. 25, 2005) (same). Apple believes that no

25   damages, compensatory or punitive, should or will be awarded in this case; however, for purposes

26   of the amount in controversy requirement, claimed punitive damages are another reason the

27   amount in controversy is satisfied.

28

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                            6
     sf-4485494
        Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 7 of 69



 1          17.     Amount in Controversy – Attorney’s Fees. Plaintiffs also seek an award of

 2   attorney’s fees. (Compl., Demand for Relief.) This amount is also included in the amount in

 3   controversy calculation. See Mo. State Life Ins. Co v. Jones, 290 U.S. 199, 202 (1993); Kroske v.

 4   U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), amended by 2006 U.S. App. LEXIS 3376

 5   (9th Cir. Feb. 13, 2006); see also e.g., Sanchez, 2007 U.S. Dist. LEXIS 33746, at *6 (including

 6   attorney’s fees in calculation).

 7          18.     No CAFA Exclusions. The action does not fall within any exclusion to removal

 8   jurisdiction recognized by 28 U.S.C. § 1332(d), and therefore this action is removable pursuant to

 9   CAFA, 28 U.S.C. §§ 1332(d) and 1453(b).

10                                             CONCLUSION
11          19.     For all of the reasons state above, this action is within the original jurisdiction of

12   this Court pursuant to 28 U.S.C. § 1332(d). Accordingly, this action is removable pursuant to 28

13   U.S.C. §§ 1441(a) and 1453.

14
     Dated: May 28, 2021                            ALEXIS A. AMEZCUA
15                                                  MORRISON & FOERSTER LLP
16

17                                                  By:     /s/ Alexis A. Amezcua
                                                            ALEXIS A. AMEZCUA
18
                                                            Attorneys for Defendant
19                                                          APPLE INC.
20
21

22

23
24

25
26

27

28

     NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                                                                                                             7
     sf-4485494
Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 8 of 69




 EXHIBIT A
             Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 9 of 69




 1   ALEXIS A. AMEZCUA (SBN 247507)
     AAmezcua@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, CA 94105-2482
     Tel: (415) 268-7000
 4   Fax: (415) 268-7522

 5   Attorneys for Defendant
     APPLE INC.
 6

 7

 8
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                  FOR THE COUNTY OF SANTA CLARA
10

11   WILLIAM RUTTER, JACQUELINE TABAS,                       Case No.: 21CV380480
     NATASHA GARAMANI, CONNIE TABAS,
12   TRISTAN YOUNG, KASRA ELIASIEH,                          CLASS ACTION
     ROBERT BARKER, AND CINDY RUTTER, on
13                                                           DEFENDANT APPLE INC.’S NOTICE OF
     behalf of themselves and all others similarly           REMOVAL
14   situated,
                               Plaintiffs,
15           v.                                              Complaint filed: April 21, 2021
16   APPLE INC., AND DOES 1-10,
                                                             Judicial Officer:
                               Defendants.                   Trial Date: None Set
17

18

19

20

21

22

23

24

25

26

27

28


                                 DEFENDANT APPLE INC.’S NOTICE OF REMOVAL
     sf-4485439
                                             Exhibit A, Page 8
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 10 of 69




 1   TO PLAINTIFFS, THEIR COUNSEL OF RECORD, AND THE CLERK OF THE SUPERIOR

 2   COURT OF THE STATE OF CALIFORNIA, COUNTY OF SANTA CLARA:

 3
            PLEASE TAKE NOTICE that on May 28, 2021, Defendant Apple Inc. filed a Notice of
 4
     Removal of this action in the United States District Court for the Northern District of California. A
 5
     true and correct copy of said Notice of Removal (without exhibits) is attached hereto as Exhibit A and
 6
     is served and filed herewith.
 7
            PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446, the filing of said
 8
     Notice affects the removal of this action to the federal court, and this Court is directed to “proceed no
 9
     further unless and until the case is remanded.” 28 U.S.C. § 1446(d).
10

11

12    Dated: May 28, 2021                          ALEXIS A. AMEZCUA
                                                   MORRISON & FOERSTER LLP
13

14
                                                   By:
15                                                          ALEXIS AMEZCUA

16                                                       Attorneys for Defendant
                                                         APPLE INC.
17

18

19

20

21

22

23

24

25

26

27

28                                                        2

                                     DEFENDANT APPLE INC.’S NOTICE OF REMOVAL

     sf-4485439                               Exhibit A, Page 9
Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 11 of 69




EXHIBIT B
                    Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 12 of 69



                                                                                                                                                      SUM-100
                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                 (CITAC/ON JUDICIAL)                                                         E-F ILED
NOTICE TO DEFENDANT:                                                                                        4/21/2021 11 :33 PM
(AV/SO AL DEMANDADO):                                                                                       Cle'"k of Court
Apple Inc.                                                                                                  Su >erior Court of CA,
                                                                                                            County of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF:                                                                            21 CV380480
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                         Re• 1 iewed By: R. Walker
William Rutter, Jacqueline Tabas, Natasha Garamani, Connie Tabas, Tristan Young, Kasra                      Fm elope· 6291165
Eliasieh, Robert Barker, and Cindy Rutter, on behalf of themselves and all others similarly situated                       ·
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
;AV/SO! Lo han demandado. Si no responde dentro de 30 dfas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
continuaci6n.
   Tiene 30 DIAS DE CALENDARIQ despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
en formata legal correcto si desea que procesen su caso en la carte. Es posible que haya un farmularia que usted pueda usar para su respuesta.
Puede encontrar estas formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incump/imiento y la carte le podra
quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay atros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios lega/es gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
colegio de abogados locales. A VISO: Por fey, la carte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
The name and address of the court is:
(El nombre y direcci6n de la corte es):                                                           '-'
                                                                                                       ~1~'fl!l8ftut06/
                                                                                                           .;, U-+OU
                                                                                                                              Caso):

 Santa Clara Superior Court (Downtown Superior Court
 191 North First Street, San Jose, California 95113
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la dirocci6n y el numero
de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
 David M. Rosenberg-Wohl, Hershenson Rosenberg-Wohl, APC, 3080 Washington St., San Francisco, CA 94115
DATE:      A~Pil 19, 2921                                                     Clerk, by                                                               , Deputy
(Fecha) 4/21/2021 11 :33 PM                     Clerk of Court                (Secretario)
                                                                                               R. Walker                                              (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citation use et formu/ario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                     1.   D     as an individual defendant.
                                     2.   D     as the person sued under the fictitious name of (specify):

                                     3.   [!]   on behalf of (specify#               p)-c:_ ~ C
                                          under:   0   CCP 416.10 (corporation)                            0        CCP 416.60 (minor)
                                                   D   CCP 416.20 (defunct corporation)                    D        CCP 416.70 (conservatee)
                                                   D   CCP 416.40 (association or partnership)             D        CCP 416.90 (authorized person)
                                                   D   other (specify):
                                     4.   D     by personal delivery on {date):                                                                          Pae1of1
Form Adopted for Mandatory Use                                       SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
Judicial Council of California                                                                                                                    www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]



                                                               I Print this form 11       Save this form       :1                      lle1earjn1ffiorml
                                                                 Exhibit B, Page 10
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 13 of 69



                                                                            E-FILED
                                                                            4/21/2021 11 :33 PM
                                                                            Clerk of Court
 1   DAVID M. ROSE~E:RG-WOHL (Cal. Bar No. 132924)                          Superior Court of CA,
     HERSHENSON ROSENBERG-WOHL,                                             County of Santa Clara
 2
     A PROFESSIONAL CORPORATION                                             21CV380480
 3   3080 Washington St.                                                    Reviewed By: R. Walke
     San Francisco, CA 94115
 4   (415)317-7756
     david@hrw-law.com
 5

 6   PATRICK C. COOPER (Cal Bar No.142349)
     WARD & COOPER, LLC
 7   2100 Southbridge Parkway, Suite 645
     Birmingham, AL 35209
 8
     (205) 871-5404
 9   patrickcharles003@yahoo.com

                                  SUPERIOR COURT OF CALIFORNIA

11                                FOR THE COUNTY OF SANTA CLARA
12
     WILLIAM RUTTER, JACQUELINE TABAS,                   Case No.:    21 CV380480
13   NATASHA GARAMANI, CONNIE TABAS,
     TRISTAN YOUNG, KASRA ELIASIEH,
14   ROBERT BARKER, AND CINDY RUTTER,                    COMPLAINT [CLASS ACTION]
15
     ON BEHALF OF THEMSELVES AND ALL
     OTHERS SIMILARLY SITUATED,
16
                    Plaintiffs,
17
     vs.
18

19   APPLE INC., AND DOES 1-10,

20                  Defendants.

21          Plaintiffs, William Rutter, Jacqueline Tabas, Natasha Garamani, Connie Tabas, Tristan
22
     Young, Kasra Eliasieh, Robert Barker, and Cindy Rutter ("Plaintiffs"), by and through the
23
     undersigned counsel, bring this Complaint on behalf of themselves and all other consumers
24
     similarly situated throughout the United States (as described in the Class Action Allegations
25

26   below) against Defendant, Apple Inc., and Does 1-10 ("Defendants") for damages, restitution,

27   declaratory and injunctive relief, along with attorneys' fees.
28
     COMPLAINT [CLASS ACTION] - 1




                                              Exhibit B, Page 11
          Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 14 of 69




             Plaintiffs are ignorant of the true names and capacities of defendants sued herein as Doe
 2
     1-10, inclusive, and therefore sue these defendants by such fictitious names. Plaintiffs will
 3
     amend this complaint to allege the true names and capacities of these fictitiously named
 4
     defendants when that information is ascertained. Plaintiffs are informed and believe and thereon
 5

 6   allege that each of these fictitiously names defendants is responsible in some manner for the

 7   occurrences herein alleged, and that Plaintiffs' injuries as herein alleged were directly and legall
 8
     caused by the aforementioned defendants. Plaintiffs are informed and believe and thereon allege
 9
     that, at all times herein mentioned, each of these defendants was the agent and employee of each
10
     of the remaining defendant and, in doing the things hereinafter alleged, was acting within the
11

12   course and scope of such agency and employment.

13          Plaintiffs allege as follows:
14
                                       Apple and Its iCloud Service
15
     1.     Defendant Apple Inc. ("Apple") is a California corporation headquartered in Cupertino,
16
            in Silicon Valley.
17

18   2.     Formerly known as Apple Computer Company (then Apple Computer, Inc.), Apple

19          developed a strong market presence through its consumer-friendly computers such as the
20
            iMac. Recently, Apple dropped "Computer" from its name and broadened its reach into
21
            developing cellular telephones and offering computer-based services (for example, Apple
22
            Pay, Apple Music, iTunes, App Store, iCloud).
23

24   3.     At present, Apple's services business is its second-largest segment, following the iPhone.

25          And that services segment is huge.
26
     4.     Apple's revenue in 2020 was approximately $285 billion. As of the first quarter of this
27
            year, 2021, Apple's services business generated over $15.76 billion in revenue.
28
     COMPLAINT [CLASS ACTION] - 2




                                              Exhibit B, Page 12
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 15 of 69




     5.      As of 2018, iCloud was responsible for 15% of Apple's service revenue.
 2
     6.      iCloud is a computer data storage service through which Apple customers are able to
 3
             store their data (both that generated on Apple products and non-Apple products)
 4
             remotely, i.e., "in the cloud," as a supplement or alternative to storing data on personal
 5

 6           computer devices.

 7   7.      Apple provides iCloud service at differing levels of capacity with increasingly stepped-u
 8
            pricing. In the US market, there are 5GB of storage provided at no cost. The three levels
 9
            of capacity and their respective pricing, per month, are 50GB (at $0.99/mo.), 200GB (at
10
             $1.99/mo.) and 2TB (at $9.99/mo.).
11

12   8.     As of 2018, there were 850 million iCloud users, 170 million of whom were paying

13          customers (20%). The average revenue per user (ARPU) is $2-3/month. For the average
14
            consumer, the cost is about $30/yr. Multiplied by 170 million users, however, the amount
15
            Apple receives for its iCloud service, annually, is $5.1 billion. The number continues to
16
            grow.
17

18   9.     And at the root of that growing $5 .1 billion annual revenue is deception. What this

19          purportedly consumer-friendly company has done is sell its computer devices with the
20
            iCloud service built in and activated at the same time as the consumer signs in with an
21
            Apple ID. Apple products are not advertised as containing the iCloud service, and to the
22
            extent there is any meaningful disclosure about iCloud, Apple mentions the service as a
23

24          feature in that 5GB of storage is provided free.

25   10.    What Apple does not mention, most crucially, is that the consumer will quickly use up
26
            the free storage and will shortly need to pay a monthly fee to retain what has been stored
27
            for free. That is the plan: Apple has chosen to tell consumers about their iCloud storage
28
     COMPLAINT [CLASS ACTION] - 3




                                              Exhibit B, Page 13
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 16 of 69




             only when its they are approaching its limit, and by then consumers are _dependent,
 2
            having stored months and months of photographs, documents, emails and texts without a
 3
            second thought. That combination of ignorant increasing dependence, anxiety and small
 4
            monthly payments to keep the service is as intentional as it is effective. Consumers pay.
 5

 6   11.    But we no longer live in Roman society where the phrase caveat emptor ("let the buyer

 7          beware") is on the pavement in front of stores where sharp-eyed sellers hawk their wares.
 8
            We live in a society which protects consumers from corporate over-reaching and requires
 9
            corporations such as Apple to be sure that when they offer products and services to the
10
            public, they do so in a way that permits informed choice.
11

12   12.    In its rush to develop its service business, Apple has not just ignored consumer choice - i

13          has played it~ consumers for suckers, abusing their confidence in the company's
14
            consumer-friendly product line to lure them into paying forever for a data storage scheme
15
            they do not understand and do not need.
16
     13.    Apple's iCloud billion-dollar revenue stream is entirely ill-gotten gain: it is the result of
17

18          unfair business practices and breach of its own agreement with its consumers. Apple· 's

19          practices should be declared in violation oflaw, Apple should be enjoined from these
20
            practices, and Apple should be compelled to return this money to its consumers. All of it.
21
                                                  Plaintiffs
22
     14.    Plaintiffs here are US residents, consumers who have purchased Apple computer devices
23

24          on which iCloud was installed, don't remember ever signing up for iCloud, encountered

25          it first when their data accumulation pushed against the 5GB cap for free storage, and
26
            have struggled for months with how to manage the service so as to use the storage level
27
            they need - and none have been successful.
28
     COMPLAINT [CLASS ACTION] - 4




                                              Exhibit B, Page 14
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 17 of 69




     15.    These plaintiffs span the range of computer use sophistication for the sort of reasonable
 2
             consumer using Apple's iCloud service.
 3
     16.    William Rutter, presently a Pennsylvania resident but formerly a California resident, is a
 4
            sophisticated consumer who has figured out how to manage his computer data so that he
 5

 6          can keep within the 5GB limit. Even so, he has had to dig deep into Apple's website to

 7           figure out how to do this; remaining within the 5GB is a puzzle to solve an exciting
 8
            challenge.
 9
     17.    By contrast, Jacqueline Tabas, a California resident, has not been able to figure out how
10
            to manage her data at all and simply pays as needed- she figures she's just stuck in
11

12          Apple's net.

13   18.    Some have tried but have been stymied. Natasha Garamani, _a Colorado resident,
14
            currently pays for the 200GB, tried to manage her account at the 50GB level but could
15
            not remember her password, required to try to lower her storage level and gave up.
16
     19.    Some have tried with limited but ultimately fruitless success. Some have tried to remove
17

18          data. Connie Tabas, a California resident over the age of 65, currently pays for the

19          200GB level. At each previous level, she has tried to manage her account, achieved a
20
            modicum of success, only to lose that in short order and need to purchase the successive
21
            level. Tristan Young, currently an Arizona resident but formerly a Georgia and Colorado
22
            resident, could not figure out how to stay within the 50GB level and having had previous
23

24          trouble with the 5GB level, simply chose to pay for the 2TB level to minimize the risk of

25          having the problem again. Kasra Eliasieh, a California resident, lost his photos when he
26
            ran out of storage when he exceeded the 50GB level. Having been previously unable to
27
            manage his data so as to stay within the 5GB level, he gave up and paid more.
28
     COMPLAINT [CLASS ACTION] - 5




                                             Exhibit B, Page 15
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 18 of 69




     20.    Some have sought additional help, but to no avail. Robert Barker, a California resident,
 2
            has tried to remove data from his phone and even spoken with Apple support about the
 3
            matter but regularly buts up against the 5GB limit and expects simply to have to bite the
 4
            bullet and pay for the next level. Cindy Rutter, currently a resident both of Wyoming and
 5

 6          California over the age of 65, could not figure out how to manage her account and even

 7          sought out help from Apple to manage her account but could not understand the steps
 8
            sufficiently to manage the data. She is currently at the 2TB level.
 9
             Superior Court, Santa Clara County, Is Proper Venue for All U.S. Plaintiffs
10
     21.    Under the iCloud Terms and Conditions agreement, both Apple and all of its U.S.
11

12          consumers of the iCloud service "agree to submit to the personal and exclusive

13          jurisdiction of the courts located within the county of Santa Clara, California, to resolve
14
            any dispute or claim arising from this Agreement" (Section X.B.). See also Cal. Civ.
15
            Proc. Code § 395.5.
16
                                   California Law Applies Nationwide
17

18   22.    Under the iCloud Terms and Conditions agreement, both Apple and all of its U.S.

19          consumers of the iCloud service agree that "this Agreement and the relationship between
20
            you and Apple shall be governed by the laws of the State of California."
21
                                      FACTUAL ALLEGATIONS
22
     23.    No consumer has freely chosen the iCloud service.
23

24   24.    When consumers purchase their first computer product from Apple, Apple asks the

25          consumer to create an Apple ID (usually an email address), at which point Apple present
26
            the consumer with its Terms and Conditions screen, the software licenses specific to the
27
            particular version of the applicable Apple operating system (iOS).
28
     COMPLAINT [CLASS ACTION] - 6




                                             Exhibit B, Page 16
                Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 19 of 69




          25.     Upon the consumer's creation of an Apple ID, Apple instantly signs the consumer up for
      2
                 the iCloud service that Apple provides to store the consumer's data generated by the
      3
                 computer product.
      4
          26.    When it provides the consumer the iCloud service, Apple does not tell the consumer wha
      5

      6          the service is, what it does, that it is free, initially, or that it will soon become costly. No

      7          reasonable consumer is going to dig for and review the iCloud terms and conditions to
      8
                  inquire about a service that has not been promoted, was not the reason for the purchase,
      9
                  and brings with it no additional cost.
     IO
          27.    If such an enterprising consumer were inspired to learn the details at this point, nothing
     11

     12          would ring alarm bells. As stated in the iCloud Terms and Conditions: "iCloud is

     13          automatically enabled when you are 11lllillllg devices on iOS 9 or later and sign in_ with
     14
                 your Apple ID during device setup ... ". "When iCloud is enabled, your content will be
     15
                 automatically sent to and stored by Apple, so you can later access that content or have
     16
                 content wirelessly pushed to your other iCloud-enabled devices or computers."
     17

     18   28.    The iCloud service is not just automatically enabled once the consumer's Apple device is
/'



     19          activated and begins to save their data, the iCloud service stays active, continually
     20
                 collecting the consumer's data unless or until the consumer takes affirmative steps to
     21
                 cancel the service.
     22
          29.    And iCloud is free. The Terms and Conditions state: "Your Account is allocated 5GB of
     23

     24          storage capacity as described in the iCloud feature pages." The consumer may, but need

     25          not, purchase additional storage: "Additional storage is available for purchase, as
     26
                 described below."
     27

     28
          COMPLAINT [CLASS ACTION] - 7




                                                   Exhibit B, Page 17
               Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 20 of 69




         30.     Apple does not explain that its free storage is temporary - that the consumer will soon
 2
                 run out of room and have to pay to continue - and conditional - that the consumer will
 3
                 have to learn, under time pressure, how to manage the storage of data on the computer
 4
                 efficiently so as to continue to stay within the 5GB free storage.
 5

 6       31.     Like all good drug pushers, Apple makes the first hit free. Once the customer is hooked,

 7               then the costs kick in. And, predictably, Apple makes it extremely difficult to manage
 8
                 your habit or, God forbid, quit.
 9
         32.     Apple first notifies the consumer concerning the possible cost of the iCloud service when
IO
                 the consumer begins to approach the limit of the 5GB storage that has been provided for
11

12               free. At that point, Apple announces that the consumer may "upgrade" to 50GB for

13               $0.99/month and that if the consumer wants to continue to use the service to back up data
14
                 s/he must either upgrade and begin to pay or "reduce the amount of storage you are
15
                using." There is a link highlighted in blue to "Upgrade" but there is no link, nor even
16
                 small print, indicating how a consumer might go about reducing storage, so as to continu
17

18              using the product as provided.

19       33.     This is the first time the consumer is asked to think about the iCloud service the
20
                 consumer has - but, notably, there is nothing about its utility or its need, only a choice to
21
                begin to pay (at this point, a relatively small monthly charge) or take unknown steps
22
                toward reversing the storage process that has been underway since the consumer
23

24               activated the computer.

25       34.     Only once the consumer agrees to upgrade, does the consumer now receive monthly
26
                 communication from Apple that the iCloud service is in place. The consumer begins to
     \
27
                receive monthly receipts to the email associated with the Apple ID. This receipt indicates
28
         COMPLAINT [CLASS ACTION] - 8




                                                    Exhibit B, Page 18
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 21 of 69




             the amount of storage (i.e., 50 GB Storage Plan), the term of the plan (i.e., monthly), and
 2
             the price (i.e., $0.99). The payments are automatically charged to the consumer's credit
 3
            card associated with the Apple ID. The consumer is told that Apple will bill the consume
 4
             each plan period until the consumer cancels "by downgrading to the free storage plan"
 5

 6          but neither provides a link nor explains just how a consumer might do that. Nor does

 7          Apple indicate that data presently stored by the consumer on the iCloud product can be
 8
            preserved if the consumer were to downgrade. Nor does Apple explain what happens in
 9
            terms of a refund (whether full or partial) if a consumer downgrades in response to the
10
            notice.
11

12   35.    Apple does, however, encourage a consumer to upgrade. Apple states that Apple will

13          provide a full refund within 15 days of a monthly subscription upgrade ( or within 45 day
14
             after a yearly payment). While Apple notes that partial refunds are available "where
15
            required by law," there is no link allowing a consumer to know if that applies in the
16
            consumer's jurisdiction and if so, what that might mean.
17

18   36.    Questions about the bill? Apple directs the consumer to "Official Apple Support" but it is

19          an iTunes page that has nothing clearly to do with iCloud.
20
     37.    If the consumer types "iCloud" into the "What can we help you with?" Search Support
21
            bar, nothing about the "bill" appears. The consumer can further click on either "iCloud
22
            Support" or "Manage your iCloud storage". Two other options deal with the iCloud
23

24          Keychain. Nothing about a bill.

25   38.    iCloud support leads a consumer to "Find my iPhone," "iCloud storage, "iCloud Photos,"
26
            "iCloud backup" and "iCloud Drive." Again, nothing about a bill.
27

28
     COMPLAINT [CLASS ACTION] - 9




                                              Exhibit B, Page 19
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 22 of 69




     39.     Questions about how to downgrade? If the consumer clicks "downgrading," Apple direct
 2
             the consumer to an "iCloud help" page. Nothing about downgrading.
 3
     40.    If a consumer clicks the large icon that is the focus of the page, nothing happens. If the
 4
            consumer clicks the small icon on the very left of the screen at the top of a list of icons,
 5

 6           entitled "iCloud basics," the consumer sees "What is iCloud?", "Ways to use iCloud,"

 7          "Set up iCloud," "Use iCloud.com," "Change iCloud feature settings," and "Trouble
 8
            signing in." Again, nothing about downgrading. (Nor do any of the links, when clicked,
 9
            actually lead to anything about downgrading.)
10
     41.    If a consumer types "downgrading" into the "Search iCloud Help" bar, the answer is "0
11

12          results for 'downgrading.'" The same for "downgrade."

13                                        CAUSES OF ACTION
14
                                              First Cause of Action:
15
                   Cal. Bus. & Prof. Code secs. 17600 (continuous service offer) and
16
                                        17200 (unfair competition)
17

18   42.    Plaintiffs reallege paragraphs 1-41 above and incorporate them here.

19   43.    Apple's iCloud service is a "continuous service," under California Business and Professions
20
            Code section 17601 (e), which means "a plan or arrangement in which a subscription or
21
            purchasing agreement continues until the consumer cancels the service."
22
     44.    The purpose of California's Automatic Renewal Law, set forth beginning at California
23

24          Business and Professions Code section 17600 et seq., is "to end the practice of ongoing

25          charging of consumer ... cards or ... accounts without the consumers' explicit consent for ...
26
            ongoing deliveries of service."
27

28
     COMPLAINT [CLASS ACTION] - 10




                                                Exhibit B, Page 20
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 23 of 69




     45.    Under California Business and Professions Code section 17602(a)(l ), it is unlawful for Apple
 2
            to "[flail to present the ... continuous service offer terms in a clear and conspicuous manner
 3
            before the subscription or purchasing agreement is fulfilled and in visual proximity ... to the
 4
            request for the consent to the offer." Where, as here, iCloud is given as "a free gift or trial, the
 5

 6          offer shall include a clear and conspicuous explanation of the price that will be charged after

 7          the trial ends or the manner in which the subscription or purchasing agreement pricing will
 8
            change upon conclusion of the trial."
 9
     46.    "Clear and conspicuous" under California Business and Professions Code section 17601(c)
10
            means "in larger type than the surrounding text, or in contrasting type, font, or color to the
11

12          surrounding text of the same size, or set off from the surrounding text of the same size by

13          symbols or other marks, in a manner that clearly calls attention to the language."
14
     47.    Because Apple failed to obtain the consent of consumers before binding them to a continuous
15
            service offer under which Apple plans to extract regular payments and in fact ultimately
16
            extracts increasing payments, Apple has violated section 17602(a)(l) of the California
17

18          Business and Professions Code.

19   48.    Too, Apple was obligated to provide to consumers during the period of the 5 GB service and
20
            certainly before the consumer pays for the 50 GB service, an "acknowledgement" of "how to
21
            cancel, and allow the consumer to cancel," the continuous service offer, under California
22
            Business and Professions Code section 17602(a)(3).
23

24   49.    Because Apple failed to provide an "acknowledgement" of"how to cancel, and allow the

25          consumer to cancel," the continuous service offer, Apple has violated section 17602(a)(3) of
26
            the California Business and Professions Code.
27

28
     COMPLAINT [CLASS ACTION] - 11




                                                Exhibit B, Page 21
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 24 of 69




     50.     Because Apple has violated section 17602, Apple has committed ''unlawful ... business act[s]
 2
             or practice[s]" under section 17200 of the California Business and Professions Code.
 3
     51.     Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
 4
             which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
 5

 6           in fact under section 17204 and has lost money as a result of Apple's unfair competition.

 7   52.     Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
 8
             suffered additional injury in fact.
 9
     53.     Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
10
             of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
11

12          with either having to pay an increasing amount of money for the next highest level or taking

13           affirmative steps to cancel.
14
     54.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
15
            relief, and restitution under California Business and Professions Code section 17203 and may
16
            pursue representative claims or relief on behalf of others because these consumers meet the
17

18          standing requirements of section 17204 (see paragraphs 23 and 24 above) and complies with

19          section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
20
            202.
21
                                             Second Cause of Action
22
                    Cal. Bus. & Prof. Code secs. 17600 (automatic renewal offer) and
23

24                                          17200 (unfair competition)

25   55.    Plaintiffs reallege paragraphs 1-54 above and incorporate them here.
26

27

28
     COMPLAINT [CLASS ACTION] - 12




                                                   Exhibit B, Page 22
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 25 of 69




     56.   I
               Once a consumer bites the bullet and begins to pay for the iCloud service, that service
 2
               continues at a given rate (i.e., 0.99/mo.) until the next level of storage (i.e., 50 GB) is reached
 3
               unless the consumer takes steps to cancel the service.
 4
     57.       Because that "paid subscription or purchasing agreement is automatically renewed at the end
 5

 6             of a definite term for a subsequent term," the paid iCloud service is an "automatic renewal"

 7             plan under California Business and Professions Code section 17601(a).
 8
     58.       To be sure a consumer has agreed to the automatic renewal plan, Apple's obligation is to
 9
               present to the consumer, before the consumer makes a commitment to purchase, the
10
               "automatic renewal offer terms" under California Business and Professions Code section
11

12             17602(a)(l). This includes a "clear and conspicuous ... description of the cancellation policy

13             that applies to the offer." California Business and Professions Code section 17601(b)(2).
14
     59.       As with a continuous service offer, "clear and conspicuous" under California Business and
15
               Professions Code section 17601(c) means "in larger type than the surrounding text, or in
16
               contrasting type, font, or color to the surrounding text of the same size, or set off from the
17

18             surrounding text of the same size by symbols or other marks, in a manner that clearly calls

19             attention to the language."
20
     60.       But neither in the emails advising customers that they are close to exceeding their allocated 5
21
               GB of free storage nor in any other manner, does Apple explain, much less in clear and
22
               conspicuous terms, Apple's cancellation policy.
23

24   61.       Nor does Apple provide to any consumer who has agreed to pay for iCloud, as it must, under

25             California Business & Professions Code section 17602(a)(3), a post-purchase
26
               "acknowledgement" including the "cancellation policy."
27

28
     COMPLAINT [CLASS ACTION] - 13




                                                   Exhibit B, Page 23
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 26 of 69




     62.    Because Apple does not explain its cancellation policy for its automatic renewal offer, either
 2
            before the consumer pays for the iCloud subscription or afterwards in an acknowledgement,
 3
            Apple has violated section 17602.
 4
     63.     Because Apple has violated section 17602, Apple has committed ''unlawful ... business act[s]
 5

 6           or practice[s]" under section 17200 of the California Business and Professions Code.

 7   64.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
 8
            which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
 9
            in fact under section 17204 and has lost money as a result of Apple's unfair competition.
10
     65.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
11

12          suffered additional injury in fact.

13   66.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
14
            of storage (whether the free 5 GB, the $0.99/mo for 50 GB or otherwise) and being presented
15
            with either having to pay an increasing amount of money for the next highest level or talcing
16
            affirmative steps to cancel.
17

18   67.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive

19          relief, and restitution under California Business and Professions Code section 17203 and may
20
            pursue representative claims or relief on behalf of others because these consumers meet the
21
            standing requirements of section 17204 (see paragraphs 44 and 45 above) and complies with
22
            section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
23

24          202.

25                                           Third Cause of Action
26
                   Cal. Bus. & Prof. Code secs. 17600 (automatic renewal offer) and
27
                                           17200 (unfair competition)
28
     COMPLAINT [CLASS ACTION] - 14




                                                  Exhibit B, Page 24
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 27 of 69




     68.     Plaintiffs reallege paragraphs 1-67 above and incorporate them here.
 2
     69.    Nor does Apple provide to any conswner who has agreed to pay for iCloud, as it must, under
 3
             California Business & Professions Code section l 7602(a)(3), a post-purchase
 4
            "acknowledgement" including "information regarding how to cancel in a manner that is
 5

 6           capable of being retained by the conswner."

 7   70.     Because Apple has violated section 17602, Apple has committed "unlawful ... business act[s]
 8
             or practice[ s]" under section 17200 of the California Business and Professions Code.
 9
     71.     Each conswner subscribing to iCloud has purchased an Apple computer product, the price of
IO
            which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
11

12           in fact under section 17204 and has lost money as a result of Apple's unfair competition.

13   72.    Any conswner who is paying any fee for the iCloud service beyond the 5 GB storage rate has
14
             suffered additional injury in fact.
15
     73.    Any conswner subscribing to iCloud has an imminent risk of using up their particular amount
16
            of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
17

18          with either having to pay an increasing amount of money for the next highest level or taking

19          affirmative steps to cancel.
20
     74.    Any such conswner is entitled to declaratory relief that Apple's conduct is illegal, injunctive
21
            relief, and restitution under California Business and Professions Code section 17203 and may
22
            pursue representative claims or relief on behalf of others because these conswners meet the
23

24          standing requirements of section 17204 (see paragraphs 51 and 52 above) and complies with

25           section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
26
             202.
27
                                              Fourth Cause of Action
28
     COMPLAINT [CLASS ACTION] - 15




                                                   Exhibit B, Page 25
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 28 of 69




                                      Cal. Bus. & Prof. Code secs. 17600
 2
                          (continuous service offer and automatic renewal offer)
 3
                                        and 17200 (unfair competition)
 4
     75.     Plaintiffs reallege paragraphs 1-74 above and incorporate them here.
 5

 6   76.    Nor does Apple provide to any consumer who has agreed to pay for iCloud, as it must, under

 7          California Business & Professions Code section 17602(b), an "easy-to-use" mechanism for
 8
            cancellation" described in the post-purchase "acknowledgement."
 9
     77.    Because Apple has violated section 17602, Apple has committed ''unlawful ... business act[s]
10
            or practice[s]" under section 17200 of the California Business and Professions Code.
11

12   78.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of

13          which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
14
            in fact under section 17204 and has lost money as a result of Apple's unfair competition.
15
     79.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
16
            suffered additional injury in fact.
17

18   80.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount

19          of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
20
            with either having to pay an increasing amount of money for the next highest level or taking
21
            affirmative steps to cancel.
22
     81.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
23

24          relief, and restitution under California Business and Professions Code section 17203 and may

25          pursue representative claims or relief on behalf of others because these consumers meet the
26
            standing requirements of section 17204 (see paragraphs 58 and 59 above) and complies with
27

28
     COMPLAINT [CLASS ACTION]- 16




                                                  Exhibit B, Page 26
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 29 of 69




             section 382 of the California Code of Civil Procedure, as set forth below i!} paragraphs 197-
 2
             202.
 3
                                              Fifth Cause of Action
 4
                                     Cal. Bus. & Prof. Code secs. 17600
 5

 6                        (continuous service offer and automatic renewal offer)

 7                                     and 17200 (unfair competition)
 8
     82.    Plaintiffs reallege paragraphs 1-81 above and incorporate them here.
 9
     83.    Apple's iCloud service is a "continuous service," under California Business and Professions
IO
            Code section 17601(e), which means "a plan or arrangement in which a subscription or
11

12          purchasing agreement continues until the consumer cancels the service."

13   84.    The purpose of California's Automatic Renewal Law, set forth beginning at California
14
            Business and Professions Code section 17600 et seq., is "to end the practice of ongoing
15
            charging of consumer ... cards or ... accounts without the consumers' explicit consent for ...
16
            ongoing deliveries of service."
17

18   85.    Under California Business and Professions Code section 17602(a)(l), it is unlawful for Apple

19          to "[f]ail to present the ... continuous service offer terms in a clear and conspicuous manner
20
            before the subscription or purchasing agreement is fulfilled and in visual proximity ... to the
21
            request for the consent to the offer." Where, as here, iCloud is given as "a free gift or trial, the
22
            offer shall include a clear and conspicuous explanation of the price that will be charged after
23

24          the trial ends or the manner in which the subscription or purchasing agreement pricing will

25          change upon conclusion of the trial."
26
     86.    "Clear and conspicuous" under California Business and Professions Code section 17601 (c)
27
            means "in larger type than the surrounding text, or in contrasting type, font, or color to the
28
     COMPLAINT [CLASS ACTION] - 17




                                                Exhibit B, Page 27
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 30 of 69




            surrounding text of the same size, or set off from the surrounding text of the same size by
 2
            symbols or other marks, in a manner that clearly calls attention to the language."
 3
     87.    Once a consumer bites the bullet and begins to pay for the iCloud service, that service
 4
            continues at a given rate (i.e., 0.99/mo.) until the next level of storage (i.e., 50 GB) is reached
 5

 6          unless the consumer takes steps to cancel the service.

 7   88.    Because that "paid subscription or purchasing agreement is automatically renewed at the end
 8
            of a definite term for a subsequent term," the paid iCloud service is an "automatic renewal"
 9
            plan under California Business and Professions Code section 17601(a).
10
     89.    To be sure a consumer has agreed to the automatic renewal plan, Apple's obligation is to
11

12          present to the consumer, before the consumer makes a commitment to purchase, the

13          "automatic renewal offer terms" under California Business and Professions Code section
14
            17602(a)(l). This includes a "clear and conspicuous ... description of the cancellation policy
15
            that applies to the offer." California Business and Professions Code section 17601(b)(2).
16
     90.    As with a continuous service offer, "clear and conspicuous" under California Business and
17

18          Professions Code section 17601(c) means "in larger type than the surrounding text, or in

19          contrasting type, font, or color to the surrounding text of the same size, or set off from the
20
            surrounding text of the same size by symbols or other marks, in a manner that clearly calls
21
            attention to the language."
22
     91.    Because Apple failed to obtain the consent of consumers before binding them to a continuous
23

24          service offer and automatic renewal offer - in fact an escalating price subscription, Apple has

25          violated section 17602(a)(l) of the California Business and Professions Code.
26
     92.    Because Apple has violated section 17602, Apple has committed ''unlawful ... business act[s]
27
            or practice[s]" under section 17200 of the California Business and Professions Code.
28
     COMPLAINT [CLASS ACTION] - 18




                                                Exhibit B, Page 28
           Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 31 of 69




     93.     Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
 2
             which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
 3
             in fact under section 17204 and has lost money as a result of Apple's unfair competition.
 4
     94.     Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
 5

 6           suffered additional injury in fact.

 7   95.     Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
 8
             of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
 9
             with either having to pay an increasing amount of money for the next highest level or taking
10
             affirmative steps to cancel.
11

12   96.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive

13           relief, and restitution under California Business and Professions Code section 17203 and may
14
            pursue representative claims or relief on behalf of others because these consumers meet the
15
             standing requirements of section 17204 (see paragraphs 23 and 24 above) and complies with
16
             section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
17

18          202.

19                                             Sixth Cause of Action
20
                                             Breach of contract and
21
                        Cal. Bus. & Prof. Code section 17200 (unfair competition)
22
     97.    Plaintiffs reallege paragraphs 1-96 above and incorporate them here.
23

24   98.    Apple's Terms of Service, most recently dated 9/19/19, entitled "Welcome to iCloud," is a

25          "legal agreement" that Apple has designed that "governs your use of the iCloud product,
26
            software, services, and websites (collectively referred to as the "service").
27

28
     COMPLAINT [CLASS ACTION] - 19




                                                   Exhibit B, Page
                                                                 J 29
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 32 of 69




     99.      Even though "iCloud is automatically enabled," Apple recites, "[b]y clicking 'agree,' you are
 2
              agreeing that these terms will apply if you choose to access or use the service."
 3
     100.     These contractual terms have remained the same for some time, as they appear in the earlier
 4
              Terms of Service dated 9/25/18 and 9/19/17.
 5

 6   101.     In these Terms of Service, Apple promises that consumers may "downgrade[] ... your storage

 7            plan," (IlIA), "cancel your subscription," (IIIB), and "stop using the Service at any time," (VII
 8
              A).
 9
     102.     In fact, Apple has designed it so that consumers may not easily downgrade, cancel or stop
IO
              using iCloud. That is because Apple fails to explain how consumers may keep that which they
11

12            have stored on iCloud anywhere once they downgrade, cancel or stop using the service -

13            whether retaining some data on a reduced capacity plan, or choosing to store some data on
14
              other media such as the Apple computer or a standalone drive.
15
     103.     How to keep what has been stored to date if one downgrades, cancels or stops using iCloud is
16
              a material part of the contract. It is implicit in the promise that consumers may manage their
17

18           iCloud service, as expressly stated throughout the contract (e.g., sections IlIA, IIIB and VIIA).

19   104.    Apple's failure to explain how to manage stored data upon downgrading, canceling or
20
             stopping the use of iCloud is a breach of the express terms of its contract, as well as the
21
             implied covenant of good faith and fair dealing in the operation of the contract.
22
     105.    Apple's email communication with its customers in the period in which customers approach
23

24           the limitation of their storage, described above in paragraph 34, adopts this promise of flexible

25           management and creates an implied in fact contract.
26

27

28
     COMPLAINT [CLASS ACTION] - 20




                                                Exhibit B, Page 30
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 33 of 69




     106.     Apple's failure to explain how to manage stored data upon downgrading, canceling or
 2
              stopping the use of iCloud is a breach of the implied in fact terms of its contract, as well as the
 3
              implied covenant of good faith and fair dealing in the operation of the contract.
 4
     107.     Because Apple has breached its contract, Apple has committed ''unlawful ... business act[s] o
 5

 6            practice[ s]" under section 17200 of the California Business and Professions Code.

 7   108.     Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
 8
              which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
 9
              in fact under section 17204 and has lost money as a result of Apple's unfair competition.
10
     109.     Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
11

12            suffered additional injury in fact.

13   110.     Any consumer subscribing to iCloud has an imrninegt risk of using up their particular amount
14
              of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
15
              with either having to pay an increasing amount of money for the next highest level or taking
16
              affirmative steps to cancel.
17

18   111.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive

19            relief, and restitution under California Business and Professions Code section 17203 and may
20
             pursue representative claims or relief on behalf of others because these consumers meet the
21
              standing requirements of section 17204 (see paragraphs 58 and 59 above) and complies with
22
              section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
23

24           202.

25                                            Seventh Cause of Action
26
                                              Breach of contract and
27
                         Cal. Bus. & Prof. Code section 17200 {unfair competition)
28
     CO:MPLAINT (CLASS ACTION] - 21




                                                    Exhibit B, Page 31
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 34 of 69




     112.     Plaintiffs reallege paragraphs 1-111 above and incorporate them here.
 2
     113.     Apple's Terms of Service, most recently dated 9/19/19, entitled "Welcome to iCloud," is a
 3
              "legal agreement" that Apple has designed that "governs your use of the iCloud product,
 4
              software, services, and websites (collectively referred to as the "service").
 5

 6   114.     In these Terms of Service, Apple promises that consumers are "allocated 5GB of storage

 7            capacity" in the iCloud service at no cost.
 8
     115.     This 5GB of iCloud storage never goes away. Nor is it presented as ''the first 5GB of storage.
 9
     116.     Consumers may stay at the 5GB level or purchase more: "Additional storage is available for
10
             purchase on a subscription basis." Presently, and for some time now, the storage amounts and
11

12           prices/months available on a subscription basis for US consumers are these: $0.99/mo. for

13            50GB; $2.99/mo. for 200GB and $9.99/mo. for 2TB. Each of Apple's paid tiers of the iCloud
14
              service includes the free 5GB of storage.
15
     117.    In fact, Apple has designed it so that consumers may not easily retain the 5GB of storage
16
             Apple has promised and provided.
17

18   118.    Apple fails to explain, before consumers are provided a free iCloud subscription, that the

19           backup process is inexorable, cumulative, and quick to reach the 5GB limit -- at which point
20
             consumers will need to begin to pay for the service.
21
     119.    Apple fails to explain, after consumers are provided a free iCloud subscription and while they
22
              are approaching their 5GB limit, how consumers may so manage their service as to retain the
23

24           contracted for 5GB storage.

25   120.    Apple's terms and conditions has a section entitled "payment'' that explains how Apple will
26
             charge, on a subscription basis, for upgrades and downgrades, as well as a section entitled
27
             "Right of Withdrawal" that explains that consumers can cancel within 14 days of purchase of
28
     COMPLAINT [CLASS ACTION] - 22




                                                 Exhibit B, Page 32
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 35 of 69




              a paid-for iCloud storage level, but Apple says nothing about data management so that

 2
              consumers can retain the 5GB Apple has promised and provided.
 3
     121.    The 5GB of iCloud storage provided at no cost is a material part of the contract. Being able to
 4
             keep it is implicit in the promise that consumers may elect to purchase more storage (e.g.,
 5

 6           sections IC and III), and that they may manage their iCloud service, as expressly stated

 7           throughout the contract (e.g., sections IIIA, IIIB and VITA).

 8
     122.    Apple's failure to explain how to retain the 5GB of iCloud, whether in advance of the
 9
             contract, after its formation or during its term, is a breach of the express terms of its contract,
IO
              as well as the implied covenant of good faith and fair dealing in the operation of the contract.
11

12   123.    Apple's email communication with its customers in the period in which customers approach

13           the limitation of their storage, described above in paragraph 34, in which Apple indicates that

14
             a consumer can reduce storage adopts the promise that consumers may retain the no-cost 5GB
15
             of iCloud storage and creates an implied in fact contract.
16
     124.    Apple's failure to explain how to so manage data and reduce storage so as to retain the 5GB o
17

18           iCloud storage is a breach of the implied in fact terms of its contract, as well as the implied

19           covenant of good faith and fair dealing in the operation of the contract.

20
     125.    Because Apple has breached its contract, Apple has committed ''unlawful ... business act[s] o
21
             practice[s]" under section 17200 of the California Business and Professions Code.
22
     126.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
23

24           which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury

25           in fact under section 17204 and has lost money as a result of Apple's unfair competition.

26
     127.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
27
             suffered additional injury in fact.
28
     COMPLAINT [CLASS ACTION] - 23




                                                   Exhibit B, Page 33
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 36 of 69




     128.     Any consumer subscribing to iCloud has an imminent risk of using up their particular amount

 2
             of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
 3
             with either having to pay an increasing amount of money for the next highest level or taking
 4
              affirmative steps to cancel.
 5

 6   129.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive

 7           relief, and restitution under California Business and Professions Code section 17203 and may

 8
             pursue representative claims or relief on behalf of others because these consumers meet the
 9
             standing requirements of section 17204 (see paragraphs 58 and 59 above) and complies with
IO
             section 382 of the California Code of Civil Procedure, as set forth below in paragraphs 197-
11

12           202.

13                                           Eighth Cause of Action
14
                                   Cal. Civ. Code section 1770 (CLRA) and
15
                         Cal. Bus. & Prof. Code section 17200 (unfair competition)
16
     130.    Plaintiffs reallege paragraphs 1-129 above and incorporate them here.
17

18   131.    Apple lures consumers into paying for iCloud.

19   132.    Before introduction, Apple omitted it from product advertising but built it in, played it as

20
             a feature not a liability upon signup, and didn't mention it until just about to expire.
21
     133.    Once introduced, Apple was silent concerning iCloud, not communicating anything to
22
             consumers, suggesting consumers would not need more than the 5GB. In its Terms and
23

24           Conditions, Apple promises that consumers are "allocated 5GB of storage capacity" in the
                                             I

25           iCloud service at no cost (i.e., section IC). This 5GB of iCloud storage is a huge amount of
26
             storage. It never goes away. Nor is it presented as "the first 5GB of storage. Consumers may
27
             stay at the 5GB level-they may, but are not obligated, to purchase more (e.g., section III).
28
     COMPLAINT [CLASS ACTION] - 24




                                                 Exhibit B, Page 34
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 37 of 69




              Consumers don't lose data if they exceed the 5GB level. More, Apple notes that consumers
 2
              can downgrade at any time if exceed.
 3
     134.     At the point that consumers begin to approach the limit of the 5GB storage, Apple now
 4
              threatens the consumer into paying for more storage. Emails note imminent loss of data.
 5

 6            In its Terms and Conditions, Apple emphasizes the urgency of consumer action, threaten

 7            data loss either if the consumer simply stops using the service by setting aside the Apple

 8           product or by continued use of the product generates data that exceeds the allotted
 9
              amount.
10
     135.     In fact, Apple has designed it so that consumers may not easily manage and/or delete certain
11

12            data (i.e., downgrade) so as to retain the promised 5GB of storage. Apple does not make easil

13            accessible what the cancellation/downgrade policy is, or how to downgrade. Reasonable

14
              consumers are concerned about data loss if downgrade. Reasonable consumers attempting the
15
             process lose data.
16
     136.    Because Apple represented its iCloud service had characteristics that it did not have; because
17

18           Apple advertised its iCloud service with intent not to sell it as advertised; and because Apple

19           represented that the transaction by which it signed consumers up for iCloud subscriptions

20            conferred or involved rights, remedies ... that it did not have or involve, Apple violated the
21
              CLRA in committing acts that are illegal under Civil Code J770(a)(5), (9) and (14)
22
              respectively.
23

24   137.    Plaintiffs designates the County of Santa Clara, a county in which Apple "is doing

25           business" under California Civil Code § 1780(d). See Declarations stating these facts,

26           attached to this Complaint as Exhibits 1-8.
27

28
     COMPLAINT [CLASS ACTION] - 25




                                                 Exhibit B, Page 35
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 38 of 69




     138.     More than 30 days prior to the commencement of this action, on November 14, 2018, the

 2            undersigned counsel wrote, by certified mail, return receipt requested, to Apple at One
 3
              Apple Park Way in Cupertino, California, 95014, demanding that Apple correct, repair,
 4
              replace or otherwise rectify the goods or services in violation of unlawful practices
 5

 6            detailed by CLRA section 1770. See Exhibit 9 hereto. Apple responded by way of

 7            counsel on January 9, 2019. By that letter, Apple did not communicate any appropriate

 8            correction, repair, replacement, or other remedy of the matters identified in the letter and
 9
              now set forth in this complaint, or agreed to make such response within a reasonable
10
             time. Following considerable additional work and investigation, the undersigned counsel
11

12           has decided to proceed with this action. See Exhibit IO hereto.

13   139.    Because Apple has violated California Civil Code ~ection I 770, Apple has committed

14           "unlawful ... business act[s] or practice[s]" under section 17200 of the California Business
15
             and Professions Code.
16
     140.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
17

18           which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury

19           in fact under section 17204 and has lost money as a result of Apple's unfair competition.

20   141.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
21
             suffered additional injury in fact.
22
     142.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
23

24           of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented

25           with either having to pay an increasing amount of money for the next highest level or taking

26           affirmative steps to cancel.
27

28
     COMPLAINT [CLASS ACTION] - 26




                                                   Exhibit B, Page 36
             Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 39 of 69




      143.     Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
 2
               relief, at least nominal damages in compensation, and restitution under California Business
 3
               and Professions Code section 17203 and may pursue representative claims or relief on behalf
 4
               of others because these consumers meet the standing requirements of section 17204 (see
 5

 6            paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil

 7·            Procedure, as set forth below in paragraphs 197-202.
 8
                                              Ninth Cause of Action
 9
                               Cal. Bus. & Prof. Code section 17500 (FAL) and
10
                          Cal. Bus. & Prof. Code section 17200 (unfair competition)
11

12    144.    Plaintiffs reallege paragraphs 1-143 above and incorporate them here.

13    145.     Apple lures consumers into paying for iCloud.
14
      146.     Before introduction, Apple omitted it from product advertising but built it in, played it as
15
               a feature not a liability upon signup, and didn't mention it until just about to expire.
16
      147.    Once introduced, Apple was silent concerning iCloud, not communicating anything to
17

18            consumers, suggesting consumers would not need more than the 5GB. In its Terms and

19             Conditions, Apple promises that consumers are "allocated 5GB of storage capacity" in the
20
              iCloud service at no cost (i.e., section IC). This 5GB of iCloud storage is a huge amount of
21
              storage. It never goes away. Nor is it presented as "the first 5GB of storage. Consumers may
22
              stay at the 5GB level - they may, but are not obligated, to purchase more (e.g., section III).
23

24             Consumers don't lose data if they exceed the 5GB level. More, Apple notes that consumers

25            can downgrade at any time if exceed.
26
      148.    At the point that consumers begin to approach the limit of the 5GB storage, Apple now
27
              threatens the consumer into paying for more storage. Emails note imminent loss of data.
28
      COMPLAINT [CLASS ACTION] - 27




                                                 Exhibit B, Page 37
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 40 of 69




              In its Terms and Conditions, Apple emphasizes the urgency of consumer action, threaten
 2
              data loss either if the consumer simply stops using the service by setting aside the Apple
 3
             product or by continued use of the product generates data that exceeds the allotted
 4
              amount.
 5

 6   149.    In fact, Apple has designed it so that consumers may not easily manage and/or delete certain

 7            data (i.e., downgrade) so as to retain the promised 5GB of storage. Apple does not make easil
 8
              accessible what the cancellation/downgrade policy is, or how to downgrade. Reasonable
 9
             consumers are concerned about data loss if downgrade. Reasonable consumers attempting the
10
             process lose data.
11

12   150.    Because Apple advertised its iCloud service with intent not to sell it as advertised, Apple

13           violated the FAL in committing acts that are illegal under California Business & Professions
14
              Code 17500.
15
     151.    Because Apple has violated California Business & Professions Code section 17500, Apple h
16
             committed ''unlawful ... business act[s] or practice[ s]" under section 17200 of the California
17

18           Business and Professions Code.

19   152.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
20
             which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
21
             in fact under section 17204 and has lost money as a result of Apple's unfair competition.
22
     153.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
23

24           suffered additional injury in fact.

25   154.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
26
             of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
27

28
     COMPLAINT [CLASS ACTION] - 28




                                                   Exhibit B, Page 38
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 41 of 69




              with either having to pay an increasing amount of money for the next highest level or taking
 2
              affirmative steps to cancel.
 3
     155.     Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
 4
              relief, at least nominal damages in compensation, and restitution under California Business
 5

 6            and Professions Code section 17203 and may pursue representative claims or relief on behalf

 7            of others because these consumers meet the standing requirements of section 17204 (see
 8
              paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil
 9
              Procedure, as set forth below in paragraphs 197-202.
10
                                              Tenth Cause of Action
11

12                       Cal. Bus. & Prof. Code section 17200 (unfair competition)

13   156.     Plaintiffs reallege paragraphs 1-155 above and incorporate them here.
14
     157.     Apple lures consumers into paying for iCloud.
15
     158.     Before introduction, Apple omitted it from product advertising but built it in, played it as
16
              a feature not a liability upon signup, and didn't mention it until just about to expire.
17

18   159.     Once introduced, Apple was silent concerning iCloud, not communicating anything to

19            consumers, suggesting consumers would not need more than the 5GB. In its Terms and
20
              Conditions, Apple promises that consumers are "allocated 5GB of storage capacity" in the
21
              iCloud service at no cost (i.e., section IC). This 5GB of iCloud storage is a huge amount of
22
              storage. It never goes away. Nor is it presented as "the first 5GB of storage. Consumers may
23

24            stay at the 5GB level - they may, but are not obligated, to purchase more ( e.g., section III).

25            Consumers don't lose data if they exceed the 5GB level. More, Apple notes that consumers
26
              can downgrade at any time if exceed.
27

28
     COMPLAINT [CLASS ACTION] - 29




                                                 Exhibit B, Page 39
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 42 of 69




     160.    At the point that consumers begin to approach the limit of the 5GB storage, Apple now
 2
             threatens the consumer into paying for more storage. Emails note imminent loss of data.
 3
             In its Terms and Conditions, Apple emphasizes the urgency of consumer action, threaten
 4
             data loss either if the consumer simply stops using the service by setting aside the Apple
 5

 6           product or by continued use of the product generates data that exceeds the allotted

 7           amount.
 8
     161.    In fact, Apple has designed it so that consumers may not easily manage and/or delete certain
 9
             data (i.e., downgrade) so as to retain the promised 5GB of storage. Apple does not make easil
IO
             accessible what the cancellation/downgrade policy is, or how to downgrade. Reasonable
11

12           consumers are concerned about data loss if downgrade. Reasonable consumers attempting the

13           process lose data.
14
     162.    Apple has committed '\mfair ... business act[s] or practice[ s]" under section 17200 of the
15
             California Business and Professions Code.
16
     163.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
17

18           which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury

19           in fact under section 17204 and has lost money as a result of Apple's unfair competition.
20
     164.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
21
             suffered additional injury in fact.
22
     165.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
23

24           of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented

25           with either having to pay an increasing amount of money for the next highest level or taking
26
             affirmative steps to cancel.
27

28
     COMPLAINT [CLASS ACTION] - 30




                                                   Exhibit B, Page 40
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 43 of 69




     166.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
 2
             relief, at least nominal damages in compensation, and restitution under California Business
 3
              and Professions Code section 17203 and may pursue representative claims or relief on behalf
 4
             of others because these consumers meet the standing requirements of section 17204 (see
 5

 6           paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil

 7           Procedure, as set forth below in paragraphs 197-202.
 8
                                          Eleventh Cause of Action
 9
                        Cal. Bus. & Prof. Code section 17200 (unfair competition)
10
     167.    Plaintiffs reallege paragraphs 1-166 above and incorporate them here.
11

12   168.    Apple lures consumers into paying for iCloud.

13   169.    Before introduction, Apple omitted it from product advertising but built it in, played it as
14
             a feature not a liability upon signup, and didn't mention it until just about to expire.
15
     170.    Once introduced, Apple was silent concerning iCloud, not communicating anything to
16
             consumers, suggesting consumers would not need more than the 5GB. In its Terms and
17

18           Conditions, Apple promises that consumers are "allocated 5GB of storage capacity" in the

19           iCloud service at no cost (i.e., section IC). This 5GB of iCloud storage is a huge amount of
20
             storage. It never goes away. Nor is it presented as "the first 5GB of storage. Consumers may
21
             stay at the 5GB level-they may, but are not obligated, to purchase more (e.g., section III).
22
             Consumers don't lose data if they exceed the 5GB level. More, Apple notes that consumers
23

24           can downgrade at any time if exceed.

25   171.    At the point that consumers begin to approach the limit of the 5GB storage, Apple now
26
             threatens the consumer into paying for more storage. Emails note imminent loss of data.
27
             In its Terms and Conditions, Apple emphasizes the urgency of consumer action, threaten
28
     COMPLAINT [CLASS ACTION] - 31




                                                Exhibit B, Page 41
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 44 of 69




             data loss either if the consumer simply stops using the service by setting aside the Apple
 2
             product or by continued use of the product generates data that exceeds the allotted
 3
              amount.
 4
     172.     In fact, Apple has designed it so that consumers may not easily manage and/or delete certain
 5

 6           data (i.e., downgrade) so as to retain the promised 5GB of storage. Apple does not make easil

 7            accessible what the cancellation/downgrade policy is, or how to downgrade. Reasonable
 8
             consumers are concerned about data loss if downgrade. Reasonable consumers attempting the
 9
             process lose data.
10
     173.    Apple has committed ":fraudulent ... business act[s] or practice[ s]" under section 17200 of the
11

12           California Business and Professions Code.

13   174.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of
14
             which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
15
             in fact under section 17204 and has lost money as a result of Apple's unfair competition.
16
     175.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
17

18           suffered additional injury in fact.

19   176.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount
20
             of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
21
             with either having to pay an increasing amount of money for the next highest level or talcing
22
             affinnative steps to cancel.
23

24   177.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive

25           relief, at least nominal damages in compensation, and restitution under California Business
26
             and Professions Code section 17203 and may pursue representative claims or relief on behalf
27
             of others because these consumers meet the standing requirements of section 17204 (see
28
     COMPLAINT [CLASS ACTION] - 32




                                                   Exhibit B, Page 42
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 45 of 69




              paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil
 2
              Procedure, as set forth below in paragraphs 197-202.
 3
                                           Twelfth Cause of Action
 4
                  Cal. Wei. & Inst. Code section 15610.30(a)(l) (financial elder abuse) and
 5

 6                       Cal. Bus. & Prof. Code section 17200 (unfair competition)

 7   178.     Plaintiffs reallege paragraphs 1-177 above and incorporate them here.
 8
     179.     Apple lures consumers into paying for iCloud, many of whom are aged 65 or older.
 9
     180.     Before introduction, Apple omitted it from product advertising but built it in, played it as
10
              a feature not a liability upon signup, and didn't mention it until just about to expire.
11

12   181.     Once introduced, Apple was silent concerning iCloud, not communicating anything to

13            consumers, suggesting consumers would not need more than the 5GB. In its Terms and
14
              Conditions, Apple promises that consumers are "allocated 5GB of storage capacity" in the
15
             iCloud service at no cost (i.e., section IC). This 5GB of iCloud storage is a huge amount of
16
              storage. It never goes away. Nor is it presented as "the first 5GB of storage. Consumers may
17

18           stay at the 5GB level-they may, but are not obligated, to purchase more (e.g., section III).

19           Consumers don't lose data if they exceed the 5GB level. More, Apple notes that consumers
20
             can downgrade at any time if exceed.
21
     182.    At the point that consumers begin to approach the limit of the 5GB storage, Apple now
22
             threatens the consumer into paying for more storage. Emails note imminent loss of data.
23

24           In its Terms and Conditions, Apple emphasizes the urgency of consumer action, threaten

25           data loss either if the consumer simply stops using the service by setting aside the Apple
26
             product or by continued use of the product generates data that exceeds the allotted
27
             amount.
28
     COMPLAINT [CLASS ACTION] - 33




                                                Exhibit B, Page 43
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 46 of 69




     183.    In fact, Apple has designed it so that consumers may not easily manage and/or delete certain
 2
              data (i.e., downgrade) so as to retain the promised 5GB of storage. Apple does not make easil
 3
             accessible what the cancellation/downgrade policy is, or how to downgrade. Reasonable
 4
             consumers are concerned about data loss if downgrade. Reasonable consumers attempting the
 5

 6           process lose data.

 7   184.    Apple thus takes, obtains, and/or retains money of elders and dependent adults with the intent
 8
             to defraud, which is illegal under Cal. Wel. & Inst. Code section 15610.30(a)(l).
 9
     185.    Apple has committed ''unlawful ... business act[ s] or practice[s]" under section 17200 of the
10
             California Business and Professions Code.
11

12   186.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of

13           which incorporates the introductory 5 GB storage iCloud service and thus h~ suffered injury
14
             in fact under section 17204 and has lost money as a result of Apple's unfair competition.
15
     187.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
16
             suffered additional injury in fact.
17

18   188.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount

19           of storage(whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
20
             with either having to pay an increasing amount of money for the next highest level or taking
21
             affirmative steps to cancel.
22
     189.    Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
23

24           relief, at least nominal damages in compensation, and restitution under California Business

25           and Professions Code section 17203 and may pursue representative claims or relief on behalf
26
             of others because these consumers meet the standing requirements of section 17204 (see
27

28
     COMPLAINT [CLASS ACTION] - 34




                                                   Exhibit B, Page 44
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 47 of 69




             paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil
 2
             Procedure, as set forth below in paragraphs 197-202.
 3
                                            Thirteenth Cause of Action
 4
                                   Cal. Civ. Code section 1770 (CLRA) and
 5

 6                       Cal. Bus. & Prof. Code section 17200 (unfair competition)

 7   190.    Plaintiffs reallege paragraphs 1-189 above and incorporate them here.
 8
     191.    Apple, upon a customer's stopping to use iCloud, eliminates the customer's continued
 9
             access to iCloud while simultaneously refusing to provide a pro rata refund.
IO
     192.    Accordingly, Apple has imposed unconscionable contract terms.
11

12   193.    Because Apple engaged in an unconscionable practice, Apple violated the CLRA in

13           committing acts that are illegal under Civil Code 1770(a)(19).
14
     194.    Because Apple has violated California Civil Code section 1770, Apple has committed
15
             "unlawful ... business act[s] or practice[s]" under section 17200 of the California Business
16
             and Professions Code.
17

18   195.    Each consumer subscribing to iCloud has purchased an Apple computer product, the price of

19           which incorporates the introductory 5 GB storage iCloud service and thus has suffered injury
20
             in fact under section 17204 and has lost money as a result of Apple's unfair competition.
21
     196.    Any consumer who is paying any fee for the iCloud service beyond the 5 GB storage rate has
22
             suffered additional injury in fact.
23

24   197.    Any consumer subscribing to iCloud has an imminent risk of using up their particular amount

25           of storage (whether the free 5 GB, the $0.99/mo. for 50 GB or otherwise) and being presented
26
             with either having to pay an increasing amount of money for the next highest level or taking
27
             affirmative steps to cancel.
28
     COMPLAINT [CLASS ACTION] - 35




                                                   Exhibit B, Page 45
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 48 of 69




     198.     Any such consumer is entitled to declaratory relief that Apple's conduct is illegal, injunctive
 2
              relief, at least nominal damages in compensation, and restitution under California Business
 3
              and Professions Code section 17203 and may pursue representative claims or relief on behalf
 4
              of others because these consumers meet the standing requirements of section 17204 (see
 5

 6            paragraphs 23 and 24 above) and complies with section 382 of the California Code of Civil

 7            Procedure, as set forth below in paragraphs 199-204.
 8
                                            Class Action Allegations
 9
     199.     Class definition: All U.S. consumers who have subscribed to the iCloud service, from 4
IO
              years prior to the filing of this complaint to the present.
11

12   200.     Subclasses:

13      A. All U.S. consumers who have subscribed to the iCloud service and never exceeded the
14
             5GB level, from 4 years prior to the filing of this complaint to the present.
15
        B. All U.S. consumers who have subscribed to the iCloud service and exceeded the 5GB
16
             level, paying for iCloud service, from 4 years prior to the filing of this complaint to the
17

18           present.

19      C. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple's
20
             representations, whether
21
                  1. Before product purchase;
22
                 2. At the time of product activation; or
23

24                3. When free storage almost exhausted,

25           that iCloud's free service would be all they would likely need/a reasonable person would,
26
             who subsequently learned that they would need to pay.
27

28
     COMPLAINT [CLASS ACTION] - 36




                                                Exhibit B, Page 46
         Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 49 of 69




        D. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple's
 2
           failure to mention the incipient cost of iCloud and subsequently learned of it, when free
 3
           storage almost exhausted but either:
 4
               1. were dissuaded from adjusting downward because they:
 5

 6                   a) did not know the cancellation policy; or

 7                   b) knew that cancellation meant no pro rata refund; or
 8
                     c) did not remember Apple ID; or
 9
                     d) did not know how to cancel; or
IO
                     e) did know how to cancel but feared losing data; or
11

12             2. tried to adjust downward but could not do so; or

13             3. succeeded in adjusting downward:
14
                     a) but lost data; or
15
                     b) but did not receive a pro rata refund.
16
        E. All U.S. consumers who have subscribed to the iCloud service, who relied upon Apple's
17

18         representations that iCloud's storage and pricing can be adjusted up or down in

19         accordance with their storage needs, who subsequently found those representations to be
20
           untrue:
21
           1. in that they have been dissuaded from adjusting downward b/c they:
22
                     a) did not know the cancellation policy; or
23

24                   b) knew that cancellation meant no pro rata refund; or

25                   c) did not remember Apple ID; or
26
                     d) did not know how to cancel; or
27
                     e) did know how to cancel but feared losing data; or
28
     COMPLAINT [CLASS ACTION] - 37




                                              Exhibit B, Page 47
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 50 of 69




              2. in that they tried to adjust downward but could not do so; or
 2
              3. in that they succeeded in adjusting downward:
 3
                       a) but lost data; or
 4
                       b) but did not receive a pro rata refund.
 5

 6      F. Other subclasses include:

 7            1. Those aged 65 or older;
 8
              2. Those who obtained iCloud through the purchase of particular products (e.g., iPhone,
 9
              iMac);
10
              3. Those who made in-store or online purchase of products;
11

12           4. California residents; and

13            5. Those presently (or at the time) grouped by applicable monthly charges
14
              ($0.99/$2.99/$9.99/other) or annual charges.
15
     201.    Numerosity. There are so many potential class members that individual joinder of class
16
             members is impractical.
17

18   202.     Commonality. As is clear from paragraphs 1-196, there are questions oflaw or fact that

19            apply equally to all subscribers to the iCioud service and are therefore common to class
20
             members.
21
     203.    Typicality. The claims of the Plaintiffs here, putative class representatives, are typical of
22
             those of absent class members.
23

24   204.    Adequacy of representation. Class counsel is experienced in litigating class actions, and

25           Plaintiffs intend to fairly and adequately protect the interests of absent class members.
26
            PUBLIC INJUNCTIVE RELIEF AND ATTORNEYS' FEES UNDER CCP 1021.5
27
     205.    Plaintiffs reallege paragraphs 1-204 above and incorporate them here.
28
     COMPLAINT [CLASS ACTION] - 38




                                                Exhibit B, Page 48
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 51 of 69




     206.    Plaintiffs are informed, and on that basis alleges that relief addressing the procedures that
 2
             are the subject of this claim will provide a significant benefit, both pecuniary and
 3
             nonpecuniary, on the general public; that the necessity for and financial burden of private
 4
             enforcement are such as to make an award of attorneys' fees appropriate - for how else
 5

 6           would an attorney ever go the effort and expense of bringing an action simply focused on

 7           requiring Apple to change its policies to comply with the law; and such fees would not be
 8
             paid out of any recovery for Plaintiffs, as Plaintiffs to the extent they seek public
 9
             injunctive relief seek no damages at all.
IO
     207.    Accordingly, as demonstrated, an award of attorneys' fees under California Code of Civil
11

12           Procedure section 1021.5 is appropriate and merited.

13                                          DEMAND FOR RELIEF
14
     208.    WHEREFORE, Plaintiffs prays for judgment against all Defendants that:
15
             a. Defendants be declared in violation of the aforementioned laws;
16
             b. Defendants be preliminarily and permanently enjoined from committing the acts
17

18                 alleged herein;

19           c. Defendants be ordered to pay Plaintiffs' actual, consequential, incidental and special
20
                   damages.
21
             d. Defendants be ordered to provide restitution to Plaintiffs;
22
             e. Defendants be ordered to pay Plaintiffs' attorneys' fees and costs under the doctrine
23

24                 of tort of another, to the extent available under the statutes sued hereunder, and

25                 pursuant to Cal. Code Civ. Proc. § 1021.5;
26
              f.   Plaintiffs be entitled to rescind their contracts;
27
             g. Plaintiffs be entitled to reform their contracts;
28
     COMPLAINT [CLASS ACTION] - 39




                                                  Exhibit B, Page 49
         Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 52 of 69




           h. Defendants be ordered to pay statutory damages and/or civil penalties;
 2
           1.   Defendants be ordered to pay punitive damages;
 3
           j.   Plaintiffs be awarded costs of suit;
 4
           k. Plaintiffs be entitled to pre-judgment (and, if appropriate, post-judgment) interest;
 5

 6         1.   Plaintiffs be awarded such other and further relief as the Court deems just and proper.

 7                                           JURYDEMAND
 8
           Plaintiffs respectfully request a jury trial on all iss~es triable thereby.
 9
                   Dated this 21 st of April, 2021.
                                                        /s/ David M. Rosenberg-Wohl
                                                        David M. Rosenberg-Wohl
11
                                                        HERSHENSON ROSENBERG-WOHL
12                                                      A PROFESSIONAL CORPORATION

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT [CLASS ACTION] - 40




                                              Exhibit B, Page 50
Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 53 of 69




                              DECLARATION OF WILL RUTTER

      1.   I am Will Rutter.
      2.   I know the facts in. this declaration from my own experience and knowledge and
           would testify to them if called as a witness.
      3.   I currently live in Pennsylvania.
      4.   I grew up in the San Francisco Bay Area.
      5.   I regularly have used Apple products and received email from Apple Inc., which I
           understand to be located in Santa Clara County.
      6.   Due to the fact that Apple Inc. - as evidenced by its advertising generally- has
           its principal place of business in Cupertino, California, I state on information
           and belief that Apple Inc. has done and continues to do .substantial business in
           California.

      I declare under penalty of pe~ury under the laws of the United States of American and
      the State of California that the foregoing is true and correct.

      Executed on December    Ji. 2020




                                           EXH.1




                                    Exhibit B, Page 51
    Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 54 of 69




                              DECLARATION OF JACQUELINE TABAS

   1. I am Jacqueline Tabas. I know the facts in this declaration from my own experience and

       knowledge and would testify to them if called as a witness.

   2. I live in San Francisco, which is situated in the County of San Francisco, State of

       California. I regularly receive and respond to email in this county. I signed up for my

       Apple ID, and began using iCloud while living in California.

   3. Due to the fact that Apple Inc. - as evidenced by its advertising generally and its ·email

       message to me concerning iCloud - has its principal place of business in Cupertino,

       California, I state on information and belief that Apple Inc. has done and continues to do

       substantial business in California.




       I declare under penalty of perjury under the laws of the United States of America and

the State of California that the foregoing is true and correct.




Executed on October2.1, 2018                                      ~lg~
                                                                      Jacqueline Tabas




                                               EXlf2



                                        Exhibit B, Page 52
Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 55 of 69




                                  DECLARATION OF NATASHA GARAMANI

           1. I am Natasha Garamani.
           2. I know the facts in this declaration from my own experience and knowledge and
              would testify to them if called as a witness.
           3. I currently live in Colorado.
           4. I have spent time in the San Francisco Bay Area.
           5. I regularly have used Apple products and received email from Apple Inc., whch I
              understand to be localed in Santa Clara County.
           6. Due to the fact that Apple Inc. - as evidenced by its advertising generally- has
              its principal place of business in Cupertino, California, I state on information
              and belief that Apple Inc. has done and continues to do substantial business in
              California.

          I declare under penally of perjury under the laws of the United States
          the State of California that the foregoing is true and correct.

          Executed on January.\l-2021'




                                               EXH.3




                                       Exhibit B, Page 53
     Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 56 of 69




                                 DECLARATION OF CONNIE TABAS

   1. I am Connie Tabas. I know the facts in this declaration from my own experience and

       knowledge and would testify to them if called as a witness.

   2. I live in San Francisco, which is situated in the County of San Francisco, State of

       California. I regularly receive and respond to email in this county. I signed up for my

       Apple ID, and began using iCloud while living in California.

   3. Due to the fact that Apple Inc. - as evidenced by its advertising generally and its email

       message to me concerning iCloud - has its principal place of business in Cupertino,

       California, I state on information and belief that Apple Inc. has done and continues to do

       substantial business in California.




       I declare under penalty of perjury under the laws of the United States of America and

the State of California that the foregoing is true and correct.




Executed on October~ 2018

                                                                      Connie Tabas




                                               EXl-t.4



                                         Exhibit B, Page 54
Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 57 of 69


 DocuSign EnwlDJl9 II;>: CE~314D0'J620:40AD-952E-5A30333812B7.·




                                                     DECLARATION OF TRISTAN YOUNG

                      I.   I am Tristan Young. I know the facts in this declaration from my own experience and

                           knowledge and would testify to them if called as a witness.

                      2. I currently live In Arizona. I regularly receive email from Apple Inc., which I underslandto

                           be located In Santa Clara County.

                      3.   Due to the fact that Apple Inc. - as evidenced by Its advertising generally and its email

                           message to me concerning iCloud - has its principal place of business in Cupertino,

                           California, I state on informaUon and belief that Apple Inc_. has done and conUn_ues to do

                           ·substanilal business in California.


                       I declare under penalty of perjury under the laws of the United States of American and the State

                      of California tiia[the foregoing is true.and correct.

                                                                                               •-····;lt,..,·11:H1,1ril",lti\·

                      Ex~cu_ted on Pere.mber ~.hiciio                                         [ .:\,\,i\,~i\. \\"!!.•:•-:,..
                                                                                           Tristan Young




                                                         Exhibit B, Page 55
    Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 58 of 69




                                                   .          .               .

                                     DECLARA~ION OF . KASRA ELIASIEH

     1. I am .Kasra Eliasieh. I k,:iow the facts in this declaration from my own experie'nce and·

         knowledge.and would testify to them if called'as a witness:
          '«   -                ..       •    ,,




     2. I live in San Francisco, which is sit.uated 'in'the County of San· Francisco, State of
                                     •       -~        1




         Californi:1. I regularly receive.and respond to email in this county: I signed up for my

        Apple ID:and
               .                                                  .
                     began using iCl_oud,wh.ile liv(ng in Gaiifornia.

    '."3. Due to the fact-that'Apple Inc; - as evidenced by fts adve;tising ge·neraliy and its· email

        message to me concerning iCloud -has its principal place of business in C!u.pertino,

        Californf:1, I state on information and belief that·Apple Inc. has done and continues to.do

        substantial business in California.




        I ·declare under. penalty of perjury.under the laws of the United States oh~.irietic_a and

the State of Califo'rnia -that the foregoing is true and           correct:



Executed. on.. Octob.e r .2.1.2018

                                                                                  Kasra Elia~ieh




                                                                                                        11




1                                                                                                       '
                                                           EXH.6




                                             Exhibit B, Page 56
      Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 59 of 69




                                     DECLARATION OF ROBERT BARKER

    1. I am Robert Barker. I know the facts in this declaration from my own experience and

            knowledge and would testify to them if called as a witness.

    2. I live in Cobb, which is situated in the County of Lake, State of California. I regularly

            receive and respond to email in this county. I signed up for my Apple ID, and began

            using iCloud while living in California.

    3. Due to the fact that Apple Inc. - as evidenced by its advertising generally and its email

            message to me concerning iCloud - has its principal place of busine~s in Cupertino,

            California, I state on information _and belief that Apple Inc. has done and continues to do
                                                                                              '►
            substantial business in California.




        I declare under penalty of perjury under the laws of the United States of America and

the State of California that the foregoing is true and correct.




Executed on October 26, 2018

                                                                          Robert Barker




      ,,.

                                                        1
                                                       EXH. 7




                                               Exhibit B, Page 57
     Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 60 of 69




                               DECLARATION OF CYNTHIA RUTTER

    1. I am Cynthia Rutter. I know the facts in this declaration from my own experience and

       knowledge and would testify to them if called as a witness.

    2. I began using Apple's iCloud product sometime after obtaining my Apple ID.

    3. Due to the fact that Apple Inc. - as evidenced by its advertising generally and its email

       messages to me concerning iCloud - has its principal place of business in Cupertino,

       California, I state on information and belief that Apple Inc. has done and continues to do

       substantial business in California, particularly within the county of Santa Clara, and that

       this is the place where the transaction or a substantial portion of the transaction in

       which I was provided iCloud took place.

    4. I live in Wyoming. Nonetheless, the Apple Terms and Conditions agreement explains

       that I must bring any action that I have arising out the iCloud product in courts located

       within the county of Santa dara County and that this dispute is to be governed by

       California law.




       I declare under penalty of perjury under the laws of the United States of America and

the State of Wyoming that the foregoing is true and correct.




Executed on December 20, 2018                                  ~()t{n,;_,     a ,)
                                                                     Cynthia Rutter




1
                                              EXH.8




                                        Exhibit B, Page 58
         Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 61 of 69




HERSHENSON
RO.SENBERG·WOHL
4 MGP'I.S5l0tt.t.LC0NflC~.&.riOJI
315 MOl'lfgOmery SL8• A.
S>o Fnodsco.CA94l04
 (♦ 1S)BZ9-q330




                                                             Novemb~r 14, 2.018

Apple Inc.
One Apple Park Wy
Cupertino, CA 95014

\/IA CERTIFIED/REGISTERED MAIL, RETURN RECEIPT REQUESTED

           Re:                 Notice under California's CLRA, sect'ion 1782_

To Whom It May C<lncern:

This office represents Connie Tabas, Jacqueline Tabas, Kasra Eliasieh, Robert Barker and Tristan Young, on behalf of
themselves and others similarly situated ("Plaintiffs"). Plaintiffs are consumers who risk paying, have paid, and
continue to pay Defendants on a monthly basis to store documents, photographs and other data through the
iCloud product offered by Apple Inc. ("Apple").

No consumer purchases the iCloud product by itself. When a consumer purchases any product or service from
Apple, Apple provides the consumer with an Apple ID and a free iCloud product. It is difficult, if not impossible, to
choose to have the idoud product -the choice is made for the consumer by Apple. As stated in the iCloud Terms
and Conditions: "iCloud is automatically enabled when you are running devices on iOS 9 or later and sign in with
your Apple ID during device setup, unless you are upgrading the device and have previously chosen not to enable
iCloud." iCloud remains enabled on all consumer accounts unless turned off. "You can disable iCloud in Settings.
When iCloud is enabled, your content will be automatically sent to and stored by Apple, so you can later access
that content or have content wirelessly pushed to your other iCloud-en.able_d _devices or computers."

When it provides the consumer the iCloud product, Apple does not tell the consumer what the product is, what it
does, and that it is free for only a small amount of data/period of time. Apple first notifies the consumer
concerning the possible cost of the iCloud product when the consumer reaches the limit of the 5GB storage that is
provided for free. At that point, Apple announces that the consumer may "upgrade" to 50GB for $0.99/month and
that if the consumer wants to continue to use the service to back up data s/he must either upgrade and begin to
pay of "reduce the amount of storage you are using." There is a link highlighted in blue to "Upgrade" but there is
no link, nor even small print, indicating how a consumer might go about reducing storage, so as to continue using
the product as provided. Once the consumer agrees to upgrade, the consumer now receives monthly receipts to
the email associated with the Apple ID. This receipt indicates the amount of storage (i.e., 50 GB Storage Plan), the
term of the plan (i.e., monthly), and the price (i.e., $0.99). The payments are automatically charged to the
consumer's credit card associated with the Apple ID.

The consumer is told that Apple will bill the consumer each plan period until the consumer cancels "by
downgrading to the free storage plan" but neither provides a link nor explains just how a consumer might do that.
Nor does Apple indicate that data presently stored by the consumer on the iCloud product can be preserved if the
consumer were to downgrade. Nor does Apple explain what happens in terms of a refund (whether full or partial)
if a consumer downgrades in response to the notice. Apple does, however, encourage a consumer to upgrade. It
states that Apple will provide a full refund within 15 days of a monthly subscription upgrade (or within 45 days
after a yearly payment). While Apple notes that partial refunds are available "where required by law," there is no
link allowing a consumer to know if that applies in the consumer's jurisdiction and if so, what that might mean.




                                                             Exhibit B, Page 59
                                                       Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 62 of 69

  --.....___.....__...___,_....._,_..                      __          ,._   --




                                                                                                                     ,.,.            . " ····· ·• ": "' ·.· • · '                      ' :an

                                                                                                                                                                                              ~~!

                                                                                      •"""-•'· •-11 '" -                                          .   we,l~P(•-·- -

                           ::.

                           :     ;
                                      ·'-1    •;:·                 •         '
                                                                                                                                                                      .. 'JiS,~~t,n:~Y,,Q,o ,p9~:,
--,-.---.-~!(,                                                                                                                                                                                 'n:
                            ·con ers
                                 .,.,, •..,, ••. ,f.,:_ .••• ,_,




                           ·'~~~~i.~~:~~et~:·· ·'~,
                                                                                                                                                                                              ~\~~;.:-'-
                                                                                                   ,•• ,   ••   •   ""      <   •• ,,.. :;•·,·   , •••••   ·=·,   •. , .......,. '   ...,.,.........g¢~; . .
                            ::1~1~,ff.~1\~f:ft~P!l!!f~,i!~f~,~~~f~~,a.'"'.11~~~2:'~~/~~~if ' " .                                                                                              .,.·ribed
                                                                                                                                                                                                    ...- ... ,, .
                            :~'~g~'
                            .dest
                            :Rl~Jfi . ,,,,,,,,

                            .~t1t~~gf~l'<~?~rcti, · ·




             ., . . -:•-If'.~,":.'
               ...c ~- ;.....· b _           ~:.t'
                                                     .·
                                                                                  Exhibit B, Page 60
   Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 63 of 69



                                           425 MARKET STREET           MORRISON & FOERSTER LLP

MORRISON          I   FOERSTER             SAN FRAi'\IOSCO             BEIJING, BERLIN, BRUSSELS,
                                                                       01::NVl::R, HONG KONG, LONDON,
                                           CALIFORNIA 94105-2482       LOS ANGELES, NEW YORK,
                                                                       NORTHERN VIRGINIA, PALO ALTO,
                                           TELEPHONE: 415.268.7000     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                       SINGAPORE, TOKYO, WASHINGTON, D.C.
                                           FACSIMILE: 415-268-7522

                                           WWW.MO PO.COM




January 9, 2019                                                       Writer's Direct Contact
                                                                      +](415) 268.6557
                                                                      AAmezcua@mofo.com




CONFIDENTIAL

Via U.S. Mail and E-Mail

David M. Rosenberg-Wohl
Hershenson Rosenberg-Wohl, PC
315 Montgomery St., 8th Fl.
San Francisco, CA 94104
David@hrw-law.com

Re:     Tabas, et al. v. Apple Inc., Response to CLRA Demand Letter

Dear Mr. Rosenberg-Wohl:

This letter responds to your November 14, 2018 letter regarding Connie Tabas, Jacqueline
Tabas, Kasra Eliasieh, Robert Barker, and Tristan Young's request for relief based on
California's Consumers Legal Remedies Act, California Civil Code Section 1750, et seq.
("CLRA"). In the letter, you contend that Apple has violated the CLRA with respect to
Apple's alleged statements regarding iCloud storage. Apple denies that contention.

Your clients cannot plead or prove any violation of the CLRA. The CLRA requires a
prospective claimant to notify the potential defendant "of the particular alleged violations"
Cal. Civ. Code§ 1782(a)(l), but your letter fails to identify any conduct by Apple that
violated the statute. Your letter does not identify any specific misrepresentation or omission
by Apple regarding iCloud, as required for a violation of the CLRA. Moreover, your
contention that it is difficult to downgrade to free iCloud storage or that consumers are not
provided with information on how to reduce iCloud storage not only does not establish a
violation of the CLRA, it is simply incorrect. The iCloud Terms & Conditions, which you
quote, provide instructions on how to cancel and/or downgrade, and you acknowledge that
consumers are offered 5GB of storage for free. Further, information about how to
downgrade and manage or reduce storage is readily accessed through Settings on the device
itself, as well as by simply typing search terms such as "downgrade iCloud," "manage
storage" or "manage iCloud" on the Apple Support website (or, indeed, in Google or on the
general Apple.com website itself). (See, e.g., https://support.apple.com/en-us/HT207594;
https://support.apple.com/en-us/HT207689; and https://support.apple.com/en-us/HT204247.)




sf-3976558
                                            EXH. 10




                                      Exhibit B, Page 61
      Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 64 of 69



MORRISON           I   FOERSTER



January 9, 2019
Page Two


There is thus no harm to consumers (and, consequently, no standing for any of your clients),
since they can choose not to upgrade to receive additional iCloud storage-and therefore
continue to receive 5GB of free storage-and those that have opted for a higher storage
amount may cancel or downgrade. Rather than identifying any CLRA violation, the
gravamen of your clients' claims appears to be that they were "compelled" to purchase
iCloud storage because "the price is small" and iCloud is a "cheaper and more intuitive way
to save data" than any available alternative. Your letter offers no authority for your clients'
apparent claims that Apple violated the CLRA by offering its customers first free, then, for a
"small" fee, "intuitive" storage, particularly given your admission that iCloud is the least
expensive and easiest storage option available. In short, there was no injury.

If you would like Apple to further assess your clients' claims, please provide us with
documentation and details regarding Connie Tabas, Jacqueline Tabas, Kasra Eliasieh, Robert
Barker, and Tristan Young's iCloud purchases and any other related iCloud upgrades,
monthly fees, or refunds. If the intent of this letter is to secure a refund for your clients'
iCloud purchases or to obtain help for their use of iCloud, let us know.

Finally, because you have indicated that your letter constitutes a notice and demand pursuant
to Section l 782(a), this letter serves as Apple's response in accordance with
Sections 1782(b), (c), and (e). Evidence Code Section 1152 protects this response, and
nothing in this response is intended as, or constitutes, an admission or a waiver of any of
Apple's defenses, rights, or remedies. This response is confidential and is entitled to all
applicable protections of law. This letter is not intended to comprehensively list all of the
reasons your clients' CLRA claims are without merit, and Apple is prepared to vigorously
defend against their claims.

If you have any questions regarding the matters set forth in this letter or would like to discuss
this issue further, please do not hesitate to contact me.

Sincerely,




Alexis A. Amezcua


cc:     Penelope A. Preovolos, Ashley Nakamura (via e-mail only)




sf-3976558
                                             EXH.10




                                       Exhibit B, Page 62
                    Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 65 of 69

                                                                                                                                                                    CM-010
 A,:TORNEY OR PARTY WITHOUT ATTORNEY (Name, Slate Bar n(lmbAr, 1'nrl Rrlrlm.s.s)·
                                                                                                                                  r-OR COURT USE ONLY
 David M. Rosenberg-Wohl (SBN 132924}
 Hershenson Rosenberg-Wohl, A Professional Corporation
 3080 Washington St., San Francisco, CA 94115

           TELEPHONE NO.:    (415) 317-7756                         FAX NO. (Optional):
                                                                                                                Electronically Filed
     ATTORNEY FOR (Name):    Plaintiffs
                                                                                                                by Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
                                                                                                                County of Santa Clara,
  STREET ADDRESS:  191 North First St.
 MAILING ADDRESS:  191 North First St.                                                                          on 4/21/2021 11 :33 PM
CITY AND ZIP CODE: San Jose, 95113                                                                              Reviewed By: R. Walker
    BRANCH NAME: Downtown Superior Court                                                                        Case #21 CV380480
 CASE NAME:                                                                                                     Envelope: 6291165
 Rutter, et al. v. Apple Inc.
          CIVIL CASE COVER SHEET                                      Complex Case Designation
w         Unlimited                 D      Limited                 CJ
                                                                  Counter                     CJ
                                                                                        Joinder                 2sf~\)38048Q
          (Amount                          (Amount
                                                          Filed with first appearance by defendant JUDGE:
          demanded                         demanded is
                                                              (Cal. Rules of Court, rule 3.402)     DEPT.:
          exceeds $25,000}                 $25,000)
                                            Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
     Auto Tort                                                  Contract                                      Provisionally Complex Civil Litigation
     CJ       Auto (22)                                         CJ      Breach of contracUwarranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                           CJ      Rule 3.740 collections (09)           CJ    AntitrusUTrade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                   CJ      Other collections (09)                CJ    Construction defect (10)
     Damage/Wrongful Death) Tort                                D       Insurance coverage (18)               CJ    Mass tort (40)
     CJ       Asbestos (04)                                     D       Other contract (37)
                                                                                                              CJ    Securities litigation (28)
     D        Product liability (24)                            Real Property                                 D     Environmental/Toxic tort (30)
     D        Medical malpractice (45)                          D       Eminent domain/Inverse                D     Insurance coverage claims arising from the
                                                                                                                    above listed provisionally complex case
     D        Other PI/PD/WD (23)                                       condemnation (1-1)
                                                                                                                    types (41)
     Non-Pl/PD/WO (Other) Tort                                  LJ      Wrongful eviction (33)                Enforcement of Judgment
     CK]      Business torUunfair business practice (07)        D
                                                              Other real property (26)                        CJ    Enforcement of judgment (20)
     CJ       Civil rights (08)                          Unlawful Detainer                                    Miscellaneous Civil Complaint
     D        Defamation (13)                                   D
                                                              Commercial (31)
                                                                                                              CJ    RIC0(27)
     LJ       Fraud (16)                                        CJ      Residential (32)
                                                                                                              CJ    Other complaint (not specified above) (42)
     D        Intellectual property (19)                        LJ      Drugs(38)
                                                                                                              Miscellaneous Civil Petition
     LJ       Professional negligence (25)                      Judicial Review
                                                                                                              LJ    Partnership and corporate governance (21)
     D        Other non-Pl/PD/WO tort (35)                      D       Asset forfeiture (05)
     Employment                                                 CJ      Petition re: arbitration award (11)   CJ    Other petition (not specified above) (43)
     D        Wrongful termination (36)                         CJ      Writ of mandate (02)
     D        Other employment (15)                             D       Other judicial review (39)
2.    This case 0       is     D is not complex under rule 3.400 of the                         California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a.   D    Large number of separately represented parties    d.                        D    Large number of witnesses
     b. ffi Extensive motion practice raising difficult or novel e.                        D    Coordination with related actions pending in one or more
               issues that will be time-consuming to resolve                                    courts in other counties, states, or countries, or in a federal
     c.   D       Substantial amount of documentary evidence                    court
                                                                     f.                    D
                                                                                Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a. ffi monetary b. ffi nonmonetary; declaratory or injunctive relief c.                                      W        punitive
4.    Number of causes of action (specify): 13 (continuous service option, automatic renewal offer; unfair competition, et al.)
5.    This case     0        is        D    is not       a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: April 19, 2021                                                                         , .  · / /J _ . _ . L                                             ; . J /. JJ
David M. Rosenberg-Wohl                                                                  Z)tUN,,:Z,,                            ICB-4-<l,J'U:HlA.f,..U/,vu::,
                                  PE OR PRINT NAME                                                                 (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of2

Form Adopted ror Mandatory Use                                                                                        Cal. Rules of Court, roles 2.30, 3.220, 3.400-3.403, 3. 740;
Judicial Council of California
                                                                   CIVIL CASE COVER SHEET                                     Cal. Standards or Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                                    www.courts.ca.gov

                                                                            Exhibit B, Page 63
                     Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 66 of 69


                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                                                   CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
    Auto Tort                                                            Contract                                             Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property                                    Breach of Contract/Warranty (06)                  Rules of Court Rules 3.400-3.403)
              Damage/Wrongful Death                                              Breach of Rental/Lease               .            Antitrust/Trade Regulation (03)
          Uninsured Motorist (46) (if the                                              Contract (not un/a~~I detainer              Construction Defect (10)
           case involves an uninsured                                                       or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subject to                                             Contrac_wyarranty Breach-Se_ller                  Securities Litigation (28)
           arbitration, check this item                                                '.lainllff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                                                      Negligent Breach of Contract/                      Insurance Coverage Claims
    Other Pl/PD/WO (Personal Injury/                                                   Warranty                                           (arising from provisionally complex
    Property Damage/Wrongful Death)                                              Other Breach of Contract/Warranty                        case type listed above) (41)
    Tort                                                                   _<;:9llections (e.g., money owed, open             Enforcement of Judgment
        Asbestos (04)                                                            book accounts) (09)                             Enforcement of Judgment (20)
            Asbestos Property Damage                                             Collection ~ase-Seller Plainti~                     Abstract of Judgment (Out of
            Asbestos Personal Injury/                                            Other Promissory Note/Collections                         County)
                  Wrongful Death                                                       Case                      ..              Confession of Judgment (non-
         Product Liability (not asbestos or                                 Insurance Coverage (not prov1s1onally                     domestic relations)
             toxic/environmental) (24)                                           complex) (18).                                  Sister State Judgment
         Medical Malpractice (45)                                                Auto Subrogation                                Administrative Agency Award
              Medical Malpractice-                                               Other Coverage                                      (not unpaid taxes)
                   Physicians & surgeons                                    Other Contract (37)                                  Petition/Certification of Entry of
         Other Professional Health Care                                          Contractual Fraud                                    Judgment on Unpaid Taxes
                 Malpractice                                                     Other Contract Dispute                          Other Enforcement of Judgment
         Other PI/PD/WD (23)                                             Real P~operty          _                                       Case
              Premises Liability (e.g., slip                                Eminent Domain/Inverse                            Miscellaneous Civil Complaint
                   and fall)                                                     Condemna_tion (14)                              RIC0(27)
              Intentional Bodily Injury/PD/WO                               Wrongful Ev1ct1on (33)              . _              Other Complaint (not specified
                    (e.g., assault, vandalism)                              Other ~eal Prope~ (e.g., quiet title) (26)                 above) (42)
              Intentional Infliction of                                          Wnt of Possession of Real Property                    Declaratory Relief Only
                   Emotional Distress                                            Mortgage Foreclosure                                  Injunctive Relief Only (non-
              Negligent Infliction of                                            Quiet Title                        .                       harassment)
                    Emotional Distress                                           Other Real Property (not emment                       Mechanics Lien
              Other Pl/PD/WO                                                     domain, landlord/tenant, or                           Other Commercial Complaint
    Non-PI/PD/WD (Other) Tort                                                    forecfo~ure)                                               Case (non-tort/non-complex)
         Business Tort/Unfair Business                                   Unlawful Detainer                                             Other Civil Complaint
             Practice (07)                                                  Co"!mer~ial (31)                                                (non-tort/non-complex)
         Civil Rights (e.g., discrimination,                                Residential ~32)              .        _          Miscellaneous Civil Petition
               false arrest) (not civil                                     Drugs (38) (if th~ ~ase mvolve~ Illegal              Partnership and Corporate
               harassment) (08)                                             drugs, check this 1t~m; othe~1se, .                       Governance (21)
         Defamation (e.g. slander libel)                                    report as Commercial or Residential)                 Other Petition (not specified
                (13)         '          '                                Judicial Review                                              above) (43)
        Fraud (16)                                                          As~~t Forfeiture_ (05_)                                   Civil Harassment
         Intellectual Property (19)                                         Pe!1t1on Re: Arb1trat1on Award (11)                       Workplace Violence
         Professional Negligence (25)                                       Wnt of_Mand~t~ (02)_                                      Elder/Dependent Adult
             Legal Malpractice                                                   W~t-Admm1strat1ve Ma~damus                                Abuse
            Other Professional Malpractice                                       Writ-Mandamus on L1m1ted Court                       Election Contest
                  (not medical or legal)                                             Case Matter                                      Petition for Name Change
        Other Non-Pl/PD/WO Tort (35)                                            Writ-Other Limited Court Case                         Petition for Relief From Late
    Employment                                                                       Review                                                Claim
        wrongful Termination (36)                                           Other Judicial Review (39)                                Other Civil Petition
         Other Employment (15)                                                   Review of Health Officer Order
                                                                                 Notice of Appeal-Labor
                                                                                        Commissioner Appeals
                                                                                                                                                                      Page 2 of 2
CM-010 [Rev. July 1, 2007]                ..,.........,...,.....,..=--            CIVIL CASE COVER SHEET
f Of5 y~ur prp~ectlort~nd priy~cy, ple,~~e pre~4t (!ie Clea~                                             .-=---=--~-,,,,
                                                                                     r,;:;;:=::;;;;;;:;=.:;:;:=;;:===t
iThls' Form button after you have printed the form. ,                                If Print this form 11rs_~ve_thi$ forr[J]
                                                                                       Exhibit B, Page 64
             Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 67 of 69




CIVIL LAWSUIT NOTICE
Superior Court of California, County of Santa Clara                      CASE NUMBER: _ _ _ _ _ _ _ _ _ _ __
191 North First St., San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint;
   2. You must serve by mail a copy of your written response on the Plaintiff's attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     •   State Rules and .Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
     •   Local Rules and Forms: http://www.sccsuperiorcourt.org/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMG. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMG.
          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.


    Your Case Management Judge is:       Hon. Sunil R. Kulkarni                           Department: _ _1_____

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                                Date:   08/19/21           Time:    2:30 pm
                                                                                                              1
                                                                                         in Department: _ _ _ _ _ __

    The next CMC is scheduled for: (Completed by party if the 1st CMG was continued or has passed)
                                Date: _ _ _ _ _ _ Time: _ _ _ _ _ _ in Department: _ _ _ _ _ __


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMG, the Court Will cancel the CMG and mail notice. of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
AbR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.

                                                                                                                  l'Relet Form I
CV-5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                   Page 1 of 1




                                                       Exhibit B, Page 65
            Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 68 of 69



                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                        191 N. FIRST STREET
                                    SAN JOSE, CA 95113-1090    Electronically Filed
                                                                          by Superior Court of CA,
                                                                          County of Santa Clara,
TO:    FILE COPY                                                          on 4/23/2021 6:43 AM
                                                                          Reviewed By: R. Walker
RE:                   Rutter, et al. v. Apple Inc.                        Case #21 CV380480
CASE NUMBER:          21CV380480                                          Envelope: 6300864



                       ORDER DEEMING CASE COMPLEX ANO STAYING DISCOVERY
                               AND RESPONSIVE PLEADING DEADLINE



      WHEREAS, the Complaint was filed by Plaintiffs WILLIAM RUTTER ("Plaintiff'), et al. in the
Superior Court of California, County of Santa Clara, on April 21, 2021 and assigned to Department 1
(Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding, pending a ruling on the
complexity issue;

        IT IS HEREBY ORDERED that:
        The Court determines that the above-referenced case is COMPLEX within the meaning of
California Rules of Court 3.400. The matter remains assigned, for all purposes, including discovery
and trial, to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding.
        The parties are directed to the Court's local rules and guidelines regarding electronic filing
and to the Complex Civil Guidelines, which are available on the Court's website.
        Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
Service List shall be under the auspices of (1) Plaintiff WILLIAM RUTTER, as the first-named party in the
Complaint, and (2) the first-named party in each Cross-Complaint, if any.
        Pursuant to Government Code section 70616(c), each party's complex case fee is due within
ten (10) calendar days of this date.
        Plaintiff shall serve a copy of this Order on all parties forthwith and file a proof of service within
seven (7) days of service.
        Any party objecting to the complex designation must file an objection and proof of service
within ten (10) days of service of this Order. Any response to the objection must be filed within
seven (7) days of service of the objection. The Court will make its ruling on the submitted pleadings.
        The Case Management Conference remains set for August 19, 2021 at 2:30 p.m. in
Department 1 and all counsel are ordered to attend by CourtCall.
        Counsel for all parties are ordered to meet and confer in person at least 15 days prior to the
First Case Management Conference and discuss the following issues:
        1. Issues related to recusal or disqualification;
        2. Issues of law that, if considered by the Court, may simplify or further resolution of the case,
             including issues regarding choice of law;
        3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
             settlement conference, arbitration, mini-trial;
        4. A plan for preservation of evidence and a uniform system for identification of documents
             throughout the course of this litigation;
        5. A plan for document disclosure/production and additional discovery; which will generally
             be conducted under court supervision and by court order;


Updated on 3/11/21.




                                               Exhibit B, Page 66
              Case 5:21-cv-04077-VKD Document 1 Filed 05/28/21 Page 69 of 69



        6. Whether it is advisable to address discovery in phases so that information needed to
           conduct meaningful ADR is obtained early in the case (counsel should consider whether
           they will stipulated to limited merits discovery in advance of certification proceedings),
           allowing the option to complete discovery if ADR efforts are unsuccessful;
        7. Any issues involving the protection of evidence and confidentiality;
        8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Statement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following:

        1. a brief objective summary of the case;
        2. a summary of any orders from prior case management conferences and the progress of
           the parties' compliance with said orders;
        3. significant procedural and practical problems that may likely be encountered;
        4. suggestions for efficient management, including a proposed timeline of key events; and
        5. any other special consideration to assist the court in determining an effective case
           management plan.

      To the extent the parties are unable to agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case. The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which may assist in moving
the case toward effective ADR and/or a final disposition.

       STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and preparation of a service list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quash to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for
change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the parties in the management of this "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange documents that may assist in their
initial evaluation of the issues presented in this Case.

        Plaintiff shall serve a copy of this Order on all the parties in this matter forthwith.

        SO ORDERED.
             April 22, 2021
Date: _ _ _ _ _ _ __
                                                                                    Hon. Sunil R. Kulkarni
                                                                                    Judge of the Superior Court

If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                                                                                                                             2
Updated on 3/11/21.




                                                     Exhibit B, Page 67
